 VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 541Ventura County District Council of Carpenters and DECISIONCommercial Industrial Constructors, Inc. Cases31-CB-3572 and 31-CC-1264 STATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charges in Cases 31-CB-3572 and31-CC-1264 were both filed on January 18, 1980, byDecember 7, 1981 Commercial Industrial Constructors, Inc., which is re-ferred to herein as the Employer or the Charging Party.(See G.C. Exhs. l(a) and (c).)DECISION AND ORDER The Regional Director for Region 31 of the NationalBY MEMBERS FANNI, J , AD Labor Relations Board, herein called the Board, whoBY MEMBERS FANNING, JENKINS, ANDwas acting on behalf of the General Counsel of theZIMMERMAN Board, issued on February 22, 1980, an order consolidat-On October 17, 1980, Administrative Law Judge ing cases and consolidated complaint and notice of hear-Roger B. Holmes issued the attached Decision in ing against Ventura County District Council of Carpen-this po .Th r, te Rn fd ters, herein called the Respondent or the Union. (Seethis proceeding. Thereafter, the Respondent filed G.C. Exh. (e).)exceptions and a supporting brief. The General Counsel's consolidated complaint, whichPursuant to the provisions of Section 3(b) of the was amended at the outset of the hearing, alleges thatNational Labor Relations Act, as amended, the Na- the Respondent has engaged in unfair labor practicestional Labor Relations Board has delegated its au- within the meaning of Section 8(b)(1)(A) and Sectionthority in this proceeding to a three-member panel. 8(b)(4)(i) and (iiXB) of the National Labor Relations Act,The Board has considered the record and the at- as amended, herein called the Act. The Respondent filedan answer to the General Counsel's consolidated com-tached Decision in light of the exceptions and brief plaint, an the Respondent denied that it had committedand has decided to affirm the rulings, findings, and the alleged unfair labor practices. (See G.C. Exh. l(g).)conclusions of the Administrative Law Judge, to In response to the additional allegations which weremodify his remedy,' and to adopt his recommended made by the General Counsel at the beginning of theOrder, as modified herein.2hearing, the attorney for the Respondent entered the Re-spondent's denial of those allegations on the record. (SeeORDER G.C. Exh. 2, which sets forth the additional allegations.)The hearing was held before me on July 1, 1980, inPursuant to Section 10(c) of the National Labor Ventura, California. The time for filing post-hearingRelations Act, as amended, the National Labor Re- briefs was extended to September 5, 1980. Both counsellations Board adopts as its Order the recommended for the General Counsel and the attorneys for the Re-Order of the Administrative Law Judge, as modi- spondent prepared and filed briefs which have been con-fled below, and hereby orders that the Respondent, sidered.Ventura County District Council of Carpenters, FINDINGs OF FACTVentura, California, its officers, agents, and repre-sentatives, shall take the action set forth in the said i. THE EMPLOYERrecommended Order, as so modified:recommended Order, as so modified: At all times material herein, the Employer has been a1. Substitute the following for paragraph l(a): California corporation with an office and place of busi-"(a) Restraining and coercing employees in the ness located in Ventura, California, where the Employerexercise of the rights guaranteed them in Section 7 has been engaged in the building and construction indus-of the National Labor Relations Act by charging, try as a framing subcontractor.trying, fining, or otherwise disciplining Ron Purse- In the course and conduct of its business operations,ley, Mel Ellison, Steve Gerhardt, Mike O'Connor, the Employer annually purchases and receives goods orMark Valencia, Ray E. Thomas, John Schembri, services valued in excess of $50,000 from sellers or sup-Roger Haynes, Richard Crawford, and Tim pliers located within the State of California, which sell-Roger Haynes, Richard Crawford, and Tim e o s l re s go in substantially theers or suppliers receive such goods in substantially theBecker, or any of its members, in order to induce same form directly from outside the State of California.or encourage them to withhold their services from In view of the foregoing admitted or stipulated facts, Ia neutral employer, with an object of forcing or re- find that the Employer has been at all times materialquiring the neutral employer to cease doing busi- herein an employer engaged in commerce and in a busi-ness with a primary employer." ness affecting commerce within the meaning of Section2(6) and (7) of the Act.Interest is to be computed in accordance with Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing & Heating Co., II. THE UNION138 NLRB 716 (1962).We have modified the Administrative Law Judge's recommended It was admitted in the pleadings that the RespondentOrder to conform with his findings. has been at all times material herein a labor organization259 NLRB No. 28VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 541Ventura County District Council of Carpenters and DECISIONCommercial Industrial Constructors, Inc. Cases31-CB-3572 and 31-CC-1264 STATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charges in Cases 31-CB-3572 and31-CC-1264 were both filed on January 18, 1980, byDecember 7, 1981 Commercial Industrial Constructors, Inc., which is re-ferred to herein as the Employer or the Charging Party.(SeeG.C. Exhs.I(a)and(c).)DECISION AND ORDER The Regional Director for Region 31 of the NationalBy MEMBER, FANNING, JENKINS, AND Labor Relations Board, herein called the Board, whoBY MEMBERS FANNING, JENKINS, AND g Q ouslfthwas acting on behalf of the General Counsel of theZIMMERMAN Board, issued on February 22, 1980, an order consolidat-On October 17, 1980, Administrative Law Judge ing casesandconsolidated complaint and notice of hear-Roger B. Holmes issued the attached Decision in ing a VenturaCountyDistrctCouclof Carpen-this proceeding. Thereafter, the Respondent filed ters, herein called the Respondent or the Union. (Seethis proceeding. Thereafter, the Respondent filed G.C. Exh. l(e).)exceptions and a supporting brief. The General Counsel's consolidated complaint, whichPursuant to the provisions of Section 3(b) of the was amended at the outset of the hearing, alleges thatNational Labor Relations Act, as amended, the Na- the Respondent has engaged in unfair labor practicestional Labor Relations Board has delegated its au- within the meaning of Section 8(b)(l)(A) and Sectionthority in this proceeding to a three-member panel. 8(b)<4)(i) and (iiXB) of the National Labor Relations Act,The Board has considered the record and the at- as amended, herein called the Act. The Respondent filedtached Decision in ligh of the exceptions and brief an answer to the General Counsel's consolidated com-tached Decision in light of the exceptions and brief plaint, and the Respondent denied that it had committedand has decided to affirm the rulings, findings, and the alleged unfair labor practices. (See G.C. Exh. l(g).)conclusions of the Administrative Law Judge, to In response to the additional allegations which weremodify his remedy,' and to adopt his recommended made by the General Counsel at the beginning of theOrder, as modified herein.' hearing, the attorney for the Respondent entered the Re-spondent's denial of those allegations on the record. (SeeORDER G.C. Exh. 2, which sets forth the additional allegations.)The hearing was held before me on July 1, 1980, inPursuant to Section 10(c) of the National Labor Ventura, California. The time for filing post-hearingRelations Act, as amended, the National Labor Re- briefs was extended to September 5, 1980. Both counsellations Board adopts as its Order the recommended for the General Counsel and the attorneys for the Re-Order of the Administrative Law Judge, as modi- spondent prepared and filed briefs which have been con-fied below, and hereby orders that the Respondent, sidered.Ventura County District Council of Carpenters, FINDINGS OF FACTVentura, California, its officers, agents, and repre-sentatives, shall take the action set forth in the said I. THE EMPLOYERrecommended Order, as so modified: At all times material herein, the Employer has been a1. Substitute the following for paragraph l(a): California corporation with an office and place of busi-"(a) Restraining and coercing employees in the ness located in Ventura, California, where the Employerexercise of the rights guaranteed them in Section 7 has been engaged in the building and construction indus-of the National Labor Relations Act by charging, try as a framing subcontractor.trying, fining, or otherwise disciplining Ron Purse- In the course and conduct of its business operations,ley, Mel Ellison, Steve Gerhardt, Mike O'Connor, theEmployer annually purchases and receives goods orMark Valencia, Ray E. Thomas, John Schembri, servicesvaluedin excessof$50,000fromsellersorsup-Roger Haynes, Richard Crawford, and Tim pliers located within the State of California, which sell-ers or suppliers receive such goods in substantially theBecker, or any of its members, in order to induce same form directly from outside the State of California.or encourage them to withhold their services from In view of the foregoing admitted or stipulated facts, Ia neutral employer, with an object of forcing or re- find that the Employer has been at all times materialquiring the neutral employer to cease doing busi- herein an employer engaged in commerce and in a busi-ness with a primary employer." ness affecting commerce within the meaning of Section2(6) and (7) of the Act.'Interest is to be computed in accordance with Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing <t Heating Co., II. THE UNION138 NLRB 716 (1962).' We have modified the Administrative Law Judge's recommended It wasadmitted in the pleadings that the RespondentOrder to conform with his findings. has been at all times material herein a labor organization259 NLRB No. 28VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 541Ventura County District Council of Carpenters and DECISIONCommercial Industrial Constructors, Inc. Cases31-CB-3572 and 31-CC-1264 STATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charges in Cases 31-CB-3572 and31-CC-1264 were both filed on January 18, 1980, byDecember 7, 1981 Commercial Industrial Constructors, Inc., which is re-ferred to herein as the Employer or the Charging Party.(SeeG.C. Exhs.I(a)and(c).)DECISION AND ORDER The Regional Director for Region 31 of the NationalBy MEMBER, FANNING, JENKINS, AND Labor Relations Board, herein called the Board, whoBY MEMBERS FANNING, JENKINS, AND g Q ouslfthwas acting on behalf of the General Counsel of theZIMMERMAN Board, issued on February 22, 1980, an order consolidat-On October 17, 1980, Administrative Law Judge ing casesandconsolidated complaint and notice of hear-Roger B. Holmes issued the attached Decision in ing a VenturaCountyDistrctCouclof Carpen-this proceeding. Thereafter, the Respondent filed ters, herein called the Respondent or the Union. (Seethis proceeding. Thereafter, the Respondent filed G.C. Exh. l(e).)exceptions and a supporting brief. The General Counsel's consolidated complaint, whichPursuant to the provisions of Section 3(b) of the was amended at the outset of the hearing, alleges thatNational Labor Relations Act, as amended, the Na- the Respondent has engaged in unfair labor practicestional Labor Relations Board has delegated its au- within the meaning of Section 8(b)(l)(A) and Sectionthority in this proceeding to a three-member panel. 8(b)<4)(i) and (iiXB) of the National Labor Relations Act,The Board has considered the record and the at- as amended, herein called the Act. The Respondent filedtached Decision in ligh of the exceptions and brief an answer to the General Counsel's consolidated com-tached Decision in light of the exceptions and brief plaint, and the Respondent denied that it had committedand has decided to affirm the rulings, findings, and the alleged unfair labor practices. (See G.C. Exh. l(g).)conclusions of the Administrative Law Judge, to In response to the additional allegations which weremodify his remedy,' and to adopt his recommended made by the General Counsel at the beginning of theOrder, as modified herein.' hearing, the attorney for the Respondent entered the Re-spondent's denial of those allegations on the record. (SeeORDER G.C. Exh. 2, which sets forth the additional allegations.)The hearing was held before me on July 1, 1980, inPursuant to Section 10(c) of the National Labor Ventura, California. The time for filing post-hearingRelations Act, as amended, the National Labor Re- briefs was extended to September 5, 1980. Both counsellations Board adopts as its Order the recommended for the General Counsel and the attorneys for the Re-Order of the Administrative Law Judge, as modi- spondent prepared and filed briefs which have been con-fied below, and hereby orders that the Respondent, sidered.Ventura County District Council of Carpenters, FINDINGS OF FACTVentura, California, its officers, agents, and repre-sentatives, shall take the action set forth in the said I. THE EMPLOYERrecommended Order, as so modified: At all times material herein, the Employer has been a1. Substitute the following for paragraph l(a): California corporation with an office and place of busi-"(a) Restraining and coercing employees in the ness located in Ventura, California, where the Employerexercise of the rights guaranteed them in Section 7 has been engaged in the building and construction indus-of the National Labor Relations Act by charging, try as a framing subcontractor.trying, fining, or otherwise disciplining Ron Purse- In the course and conduct of its business operations,ley, Mel Ellison, Steve Gerhardt, Mike O'Connor, theEmployer annually purchases and receives goods orMark Valencia, Ray E. Thomas, John Schembri, servicesvaluedin excessof$50,000fromsellersorsup-Roger Haynes, Richard Crawford, and Tim pliers located within the State of California, which sell-ers or suppliers receive such goods in substantially theBecker, or any of its members, in order to induce same form directly from outside the State of California.or encourage them to withhold their services from In view of the foregoing admitted or stipulated facts, Ia neutral employer, with an object of forcing or re- find that the Employer has been at all times materialquiring the neutral employer to cease doing busi- herein an employer engaged in commerce and in a busi-ness with a primary employer." ness affecting commerce within the meaning of Section2(6) and (7) of the Act.'Interest is to be computed in accordance with Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing <t Heating Co., II. THE UNION138 NLRB 716 (1962).' We have modified the Administrative Law Judge's recommended It wasadmitted in the pleadings that the RespondentOrder to conform with his findings. has been at all times material herein a labor organization259 NLRB No. 28VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 541Ventura County District Council of Carpenters and DECISIONCommercial Industrial Constructors, Inc. Cases31-CB-3572 and 31-CC-1264 STATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charges in Cases 31-CB-3572 and31-CC-1264 were both filed on January 18, 1980, byDecember 7, 1981 Commercial Industrial Constructors, Inc., which is re-ferred to herein as the Employer or the Charging Party.(SeeG.C. Exhs.I(a)and(c).)DECISION AND ORDER The Regional Director for Region 31 of the NationalBy MEMBER, FANNING, JENKINS, AND Labor Relations Board, herein called the Board, whoBY MEMBERS FANNING, JENKINS, AND g Q ouslfthwas acting on behalf of the General Counsel of theZIMMERMAN Board, issued on February 22, 1980, an order consolidat-On October 17, 1980, Administrative Law Judge ing casesandconsolidated complaint and notice of hear-Roger B. Holmes issued the attached Decision in ing a VenturaCountyDistrctCouclof Carpen-this proceeding. Thereafter, the Respondent filed ters, herein called the Respondent or the Union. (Seethis proceeding. Thereafter, the Respondent filed G.C. Exh. l(e).)exceptions and a supporting brief. The General Counsel's consolidated complaint, whichPursuant to the provisions of Section 3(b) of the was amended at the outset of the hearing, alleges thatNational Labor Relations Act, as amended, the Na- the Respondent has engaged in unfair labor practicestional Labor Relations Board has delegated its au- within the meaning of Section 8(b)(l)(A) and Sectionthority in this proceeding to a three-member panel. 8(b)<4)(i) and (iiXB) of the National Labor Relations Act,The Board has considered the record and the at- as amended, herein called the Act. The Respondent filedtached Decision in ligh of the exceptions and brief an answer to the General Counsel's consolidated com-tached Decision in light of the exceptions and brief plaint, and the Respondent denied that it had committedand has decided to affirm the rulings, findings, and the alleged unfair labor practices. (See G.C. Exh. l(g).)conclusions of the Administrative Law Judge, to In response to the additional allegations which weremodify his remedy,' and to adopt his recommended made by the General Counsel at the beginning of theOrder, as modified herein.' hearing, the attorney for the Respondent entered the Re-spondent's denial of those allegations on the record. (SeeORDER G.C. Exh. 2, which sets forth the additional allegations.)The hearing was held before me on July 1, 1980, inPursuant to Section 10(c) of the National Labor Ventura, California. The time for filing post-hearingRelations Act, as amended, the National Labor Re- briefs was extended to September 5, 1980. Both counsellations Board adopts as its Order the recommended for the General Counsel and the attorneys for the Re-Order of the Administrative Law Judge, as modi- spondent prepared and filed briefs which have been con-fied below, and hereby orders that the Respondent, sidered.Ventura County District Council of Carpenters, FINDINGS OF FACTVentura, California, its officers, agents, and repre-sentatives, shall take the action set forth in the said I. THE EMPLOYERrecommended Order, as so modified: At all times material herein, the Employer has been a1. Substitute the following for paragraph l(a): California corporation with an office and place of busi-"(a) Restraining and coercing employees in the ness located in Ventura, California, where the Employerexercise of the rights guaranteed them in Section 7 has been engaged in the building and construction indus-of the National Labor Relations Act by charging, try as a framing subcontractor.trying, fining, or otherwise disciplining Ron Purse- In the course and conduct of its business operations,ley, Mel Ellison, Steve Gerhardt, Mike O'Connor, theEmployer annually purchases and receives goods orMark Valencia, Ray E. Thomas, John Schembri, servicesvaluedin excessof$50,000fromsellersorsup-Roger Haynes, Richard Crawford, and Tim pliers located within the State of California, which sell-ers or suppliers receive such goods in substantially theBecker, or any of its members, in order to induce same form directly from outside the State of California.or encourage them to withhold their services from In view of the foregoing admitted or stipulated facts, Ia neutral employer, with an object of forcing or re- find that the Employer has been at all times materialquiring the neutral employer to cease doing busi- herein an employer engaged in commerce and in a busi-ness with a primary employer." ness affecting commerce within the meaning of Section2(6) and (7) of the Act.'Interest is to be computed in accordance with Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing <t Heating Co., II. THE UNION138 NLRB 716 (1962).' We have modified the Administrative Law Judge's recommended It wasadmitted in the pleadings that the RespondentOrder to conform with his findings. has been at all times material herein a labor organization259 NLRB No. 28VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 541Ventura County District Council of Carpenters and DECISIONCommercial Industrial Constructors, Inc. Cases31-CB-3572 and 31-CC-1264 STATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charges in Cases 31-CB-3572 and31-CC-1264 were both filed on January 18, 1980, byDecember 7, 1981 Commercial Industrial Constructors, Inc., which is re-ferred to herein as the Employer or the Charging Party.(SeeG.C. Exhs.I(a)and(c).)DECISION AND ORDER The Regional Director for Region 31 of the NationalBy MEMBER, FANNING, JENKINS, AND Labor Relations Board, herein called the Board, whoBY MEMBERS FANNING, JENKINS, AND g Q ouslfthwas acting on behalf of the General Counsel of theZIMMERMAN Board, issued on February 22, 1980, an order consolidat-On October 17, 1980, Administrative Law Judge ing casesandconsolidated complaint and notice of hear-Roger B. Holmes issued the attached Decision in ing a VenturaCountyDistrctCouclof Carpen-this proceeding. Thereafter, the Respondent filed ters, herein called the Respondent or the Union. (Seethis proceeding. Thereafter, the Respondent filed G.C. Exh. l(e).)exceptions and a supporting brief. The General Counsel's consolidated complaint, whichPursuant to the provisions of Section 3(b) of the was amended at the outset of the hearing, alleges thatNational Labor Relations Act, as amended, the Na- the Respondent has engaged in unfair labor practicestional Labor Relations Board has delegated its au- within the meaning of Section 8(b)(l)(A) and Sectionthority in this proceeding to a three-member panel. 8(b)<4)(i) and (iiXB) of the National Labor Relations Act,The Board has considered the record and the at- as amended, herein called the Act. The Respondent filedtached Decision in ligh of the exceptions and brief an answer to the General Counsel's consolidated com-tached Decision in light of the exceptions and brief plaint, and the Respondent denied that it had committedand has decided to affirm the rulings, findings, and the alleged unfair labor practices. (See G.C. Exh. l(g).)conclusions of the Administrative Law Judge, to In response to the additional allegations which weremodify his remedy,' and to adopt his recommended made by the General Counsel at the beginning of theOrder, as modified herein.' hearing, the attorney for the Respondent entered the Re-spondent's denial of those allegations on the record. (SeeORDER G.C. Exh. 2, which sets forth the additional allegations.)The hearing was held before me on July 1, 1980, inPursuant to Section 10(c) of the National Labor Ventura, California. The time for filing post-hearingRelations Act, as amended, the National Labor Re- briefs was extended to September 5, 1980. Both counsellations Board adopts as its Order the recommended for the General Counsel and the attorneys for the Re-Order of the Administrative Law Judge, as modi- spondent prepared and filed briefs which have been con-fied below, and hereby orders that the Respondent, sidered.Ventura County District Council of Carpenters, FINDINGS OF FACTVentura, California, its officers, agents, and repre-sentatives, shall take the action set forth in the said I. THE EMPLOYERrecommended Order, as so modified: At all times material herein, the Employer has been a1. Substitute the following for paragraph l(a): California corporation with an office and place of busi-"(a) Restraining and coercing employees in the ness located in Ventura, California, where the Employerexercise of the rights guaranteed them in Section 7 has been engaged in the building and construction indus-of the National Labor Relations Act by charging, try as a framing subcontractor.trying, fining, or otherwise disciplining Ron Purse- In the course and conduct of its business operations,ley, Mel Ellison, Steve Gerhardt, Mike O'Connor, theEmployer annually purchases and receives goods orMark Valencia, Ray E. Thomas, John Schembri, servicesvaluedin excessof$50,000fromsellersorsup-Roger Haynes, Richard Crawford, and Tim pliers located within the State of California, which sell-ers or suppliers receive such goods in substantially theBecker, or any of its members, in order to induce same form directly from outside the State of California.or encourage them to withhold their services from In view of the foregoing admitted or stipulated facts, Ia neutral employer, with an object of forcing or re- find that the Employer has been at all times materialquiring the neutral employer to cease doing busi- herein an employer engaged in commerce and in a busi-ness with a primary employer." ness affecting commerce within the meaning of Section2(6) and (7) of the Act.'Interest is to be computed in accordance with Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing <t Heating Co., II. THE UNION138 NLRB 716 (1962).' We have modified the Administrative Law Judge's recommended It wasadmitted in the pleadings that the RespondentOrder to conform with his findings. has been at all times material herein a labor organization259 NLRB No. 28 542 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(5) of the Act. In view 6. (a) At all times material herein, the Respond-of the foregoing, and the entire record in this case, I find ent has had a labor dispute with Cal-Built.that fact to be so. (b) At no time material herein has the Respond-ent had a labor dispute with any person hereinIII. THE WITNESSES other than Cal-Built.In alphabetical order by their last names, the following 7. Commencing on or about December 13, 1979,four persons appeared as witnesses at the hearing in this and continuing to the latter part of December 1979,proceeding: the exact date presently unknown, Respondent pick-Doug Chickering has been the secretary-treasurer of the eted the jobsite with placards containing the follow-Employer for the past 3-1/2 years. He also works as a ing legend: "Cal-Built Construction not in Compli-field superintendent for the Employer. ance With Area Standards-Ventura DC of Car-Douglas Dole is a business representative of the Re- penters."spondent.Samuel Heil has been the executive secretary of the Vl. THE UNFAIR LABOR PRACTICESRespondent for approximately 7 years.John Schembri worked for the Employer as a journey- A. The Jobsite Involved in This Proceedingman carpenter from mid-November 1979 until mid-Janu- As indicated above in section V, an office building wasary 1980. being constructed at the jobsite involved in this proceed-IV. CREDIBILITY RESOLUTIONS ing. The building was three stories in height, and wassurrounded on three sides by a parking lot.The findings of fact made herein are based upon por- The jobsite was located just north of the Ventura free-tions of the credible testimony of each one of the wit- way. It was located on Alessandro Street approximatelynesses named above in section 3. There are a few minor one-quarter mile west of Seaward Avenue. The projectdifferences in some parts of the testimony, but there are was on the north side of Alessandro Street which is ano differences which are of consequence or significance dead end street. Except for some clumps of dirt, the con-in resolving the issues raised in this proceeding. struction site was on flat ground.Additionally, certain findings of fact are based upon There were two driveways from Alessandro Street todocumentary evidence which was introduced by the par- the parking lot surrounding the office building. One suchties at the hearing. driveway was on the west side of the building, and theV. FACTS NOT DISPUTED IN THE PLEADINGS other was on the east side of the building.There was a sign at the driveway to the west of theCertain allegations in the General Counsel's consoli- building, which for convenience herein will be referreddated complaint were not disputed in the pleadings. Ac- to as the west gate. The sign posted at the west gate in-cordingly, those facts are found to be true. (See Sec. dicated that the gate was reserved for the employees and102.20 of the Board's Rules and Regulations, Series 8, as the suppliers of Cal-Built and Royal Electric. As indicat-amended.) ed in section V herein, Cal-Built had the subcontract toThe findings of fact set forth below are numbered to perform the finishing carpentry work at the jobsite. Ascorrespond with the numbers given to those paragraphs further indicated in section V herein, the Respondent hasin General Counsel's Exhibit l(e): had at all times material herein a labor dispute with Cal-2. () At al t s m l h , B V Built. Royal Electric was described at the hearing as2. (c) At all times material herein, Buena VistaProperties, Inc. (herein called Buena Vista), with an beg a nonunion contractor on the project.office and principal place of business located in Another sign was posted at the driveway to the east ofVentura, California, has been engaged as a general the building, which for convenience herein will be re-contractor in the building and construction industry. ferred to as the east gate. The sign at the east gate indi-(d) At all times material herein, Buena Vista has cated that the gate was reserved for all of the employeesbeen engaged in the construction of an office build- and suppliers other than the employees and suppliers ofing in Ventura, California (herein called the jobsite). Cal-Built and Royal Electric.(e) At all times material herein, Buena Vista sub- Located between the west gate and the east gate werecontracted the framing work at the jobsite to the two construction shacks on the project. The general su-Employer. perintendent of the project occupied one of the construc-(f) At all times material herein, Buena Vista sub- tion shacks, and the Employer occupied the other con-contracted the finishing carpentry work at the job- struction shack. The shacks were described as beingsite to Cal-Built Construction (herein called Cal- within 20 feet of each other.Built). Doug Chickering served as the field superintendent for(g) At all times material herein, Cal-Built has the Employer on the jobsite, as well as on other projectsbeen a general partnership with an office and place for the Employer. Thus, Chickering was not at that oneof business located in Ventura, California, where it project on a full-time basis, but he had a full-time fore-is engaged as a finishing carpentry subcontractor in man who did work on that one jobsite. His name wasthe building and construction industry. Gary Fishback. Fishback had the authority to hire, tofire, and to assign work to employees. The Employer~~ ~e* * * * * had a varying number of journeymen carpenters and ap-542 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(5) of the Act. In view 6. (a) At all times material herein, the Respond-of the foregoing, and the entire record in this case, I find ent has had a labor dispute with Cal-Built.that fact to be so. (b) At no time material herein has the Respond-ent had a labor dispute with any person hereiniII. THE WITNESSES other than Cal-Built.In alphabetical order by their last names, the following 7. Commencing on or about December 13, 1979,four persons appeared as witnesses at the hearing in this and continuing to the latter part of December 1979,proceeding: the exact date presently unknown, Respondent pick-Doug Chickering has been the secretary-treasurer of the eted the jobsite with placards containing the follow-Employer for the past 3-1/2 years. He also works as a ing legend: "Cal-Built Construction not in Compli-field superintendent for the Employer. ance With Area Standards-Ventura DC of Car-Douglas Dole is a business representative of the Re- penters."spondent.Samuel Heil has been the executive secretary of the VI. THE UNFAIR LABOR PRACTICESRespondent for approximately 7 years.John Schembri worked for the Employer as a journey- A. The Jobsite Involved in This Proceedingman carpenter from mid-November 1979 until mid-Janu- As indicated above in section V, an office building wasary 1980. being constructed at the jobsite involved in this proceed-IV. CREDIBILITY RESOLUTIONS ing. Thebuilding wasthree stories inheight, andwassurrounded on three sides by a parking lot.The findings of fact made herein are based upon por- The jobsite was located just north of the Ventura free-tions of the credible testimony of each one of the wit- way. It was located on Alessandro Street approximatelynesses named above in section 3. There are a few minor one-quarter mile west of Seaward Avenue. The projectdifferences in some parts of the testimony, but there are was on the north side of Alessandro Street which is ano differences which are of consequence or significance dead end street. Except for some clumps of dirt, the con-in resolving the issues raised in this proceeding. struction site was on flat ground.Additionally, certain findings of fact are based upon There were two driveways from Alessandro Street todocumentary evidence which was introduced by the par- the parking lot surrounding the office building. One suchties at the hearing. driveway was on the west side of the building, and theV. FACTS NOT DISPUTED IN THE PLEADINGS otherwasontheeastsideofthebuilding.There was a sign at the driveway to the west of theCertain allegations in the General Counsel's consoli- building, which for convenience herein will be referreddated complaint were not disputed in the pleadings. Ac- to as the west gate. The sign posted at the west gate in-cordingly, those facts are found to be true. (See Sec. dicated that the gate was reserved for the employees and102.20 of the Board's Rules and Regulations, Series 8, as the suppliers of Cal-Built and Royal Electric. As indicat-amended.) ed in section V herein, Cal-Built had the subcontract toThe findings of fact set forth below are numbered to perform the finishing carpentry work at the jobsite. Ascorrespond with the numbers given to those paragraphs further indicated in section V herein, the Respondent hasin General Counsel's Exhibit l(e): had at all times material herein a labor dispute with Cal-2 ,.. ( At all times material herein, Buena Vista Built. Royal Electric was described at the hearing as2. (c) At all times material herein, Buena Vista ^ ouincnrco ntepoetProperties, Inc. (herein called Buena Vista), with an in a n i c t on t poe .office and principal place of business located in Anothersign wasposted atthedriveway to the east ofVentura, California, has been engaged as a general thebuilding, whichforconvenience herein will be re-contractor in the building and construction industry. ferredtoastheeastgate.Thesign attheeastgateindi-(d) At all times material herein, Buena Vista has catedthatthegate wasreservedforall oftheemployeesbeen engaged in the construction of an office build- andsuppliers other than the employees and suppliers ofing in Ventura, California (herein called the jobsite). Cal-Built and Royal Electric.(e) At all times material herein, Buena Vista sub- Located between the west gate and the east gate werecontracted the framing work at the jobsite to the twoconstruction shacks on the project. The general su-Employer. perintendent of the project occupied one of the construc-(f) At all times material herein, Buena Vista sub- tionshacks, and the Employer occupied the other con-contracted the finishing carpentry work at the job- struction shack. The shacks were described as beingsite to Cal-Built Construction (herein called Cal- within 20 feet of each other.Built). Doug Chickering served as the field superintendent for(g) At all times material herein, Cal-Built has the Employer on the jobsite, as well as on other projectsbeen a general partnership with an office and place for the Employer. Thus, Chickering was not at that oneof business located in Ventura, California, where it project on a full-time basis, but he had a full-time fore-is engaged as a finishing carpentry subcontractor in man who did work on that one jobsite. His name wasthe building and construction industry. Gary Fishback. Fishback had the authority to hire, tofire, and to assign work to employees. The Employerhad a varying number of journeymen carpenters and ap-542 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(5) of the Act. In view 6. (a) At all times material herein, the Respond-of the foregoing, and the entire record in this case, I find ent has had a labor dispute with Cal-Built.that fact to be so. (b) At no time material herein has the Respond-ent had a labor dispute with any person hereiniII. THE WITNESSES other than Cal-Built.In alphabetical order by their last names, the following 7. Commencing on or about December 13, 1979,four persons appeared as witnesses at the hearing in this and continuing to the latter part of December 1979,proceeding: the exact date presently unknown, Respondent pick-Doug Chickering has been the secretary-treasurer of the eted the jobsite with placards containing the follow-Employer for the past 3-1/2 years. He also works as a ing legend: "Cal-Built Construction not in Compli-field superintendent for the Employer. ance With Area Standards-Ventura DC of Car-Douglas Dole is a business representative of the Re- penters."spondent.Samuel Heil has been the executive secretary of the VI. THE UNFAIR LABOR PRACTICESRespondent for approximately 7 years.John Schembri worked for the Employer as a journey- A. The Jobsite Involved in This Proceedingman carpenter from mid-November 1979 until mid-Janu- As indicated above in section V, an office building wasary 1980. being constructed at the jobsite involved in this proceed-IV. CREDIBILITY RESOLUTIONS ing. Thebuilding wasthree stories in height, and wassurrounded on three sides by a parking lot.The findings of fact made herein are based upon por- The jobsite was located just north of the Ventura free-tions of the credible testimony of each one of the wit- way. It was located on Alessandro Street approximatelynesses named above in section 3. There are a few minor one-quarter mile west of Seaward Avenue. The projectdifferences in some parts of the testimony, but there are was on the north side of Alessandro Street which is ano differences which are of consequence or significance dead end street. Except for some clumps of dirt, the con-in resolving the issues raised in this proceeding. struction site was on flat ground.Additionally, certain findings of fact are based upon There were two driveways from Alessandro Street todocumentary evidence which was introduced by the par- the parking lot surrounding the office building. One suchties at the hearing. driveway was on the west side of the building, and theV. FACTS NOT DISPUTED IN THE PLEADINGS otherwasontheeastsideofthebuilding.There was a sign at the driveway to the west of theCertain allegations in the General Counsel's consoli- building, which for convenience herein will be referreddated complaint were not disputed in the pleadings. Ac- to as the west gate. The sign posted at the west gate in-cordingly, those facts are found to be true. (See Sec. dicated that the gate was reserved for the employees and102.20 of the Board's Rules and Regulations, Series 8, as the suppliers of Cal-Built and Royal Electric. As indicat-amended.) ed in section V herein, Cal-Built had the subcontract toThe findings of fact set forth below are numbered to perform the finishing carpentry work at the jobsite. Ascorrespond with the numbers given to those paragraphs further indicated in section V herein, the Respondent hasin General Counsel's Exhibit l(e): had at all times material herein a labor dispute with Cal-2 ,.. ( At all times material herein, Buena Vista Built. Royal Electric was described at the hearing as2. (c) At all times material herein, Buena Vista ^ ouincnrco ntepoetProperties, Inc. (herein called Buena Vista), with an in a n i c t on t poe .office and principal place of business located in Anothersign wasposted atthedriveway to the east ofVentura, California, has been engaged as a general thebuilding, whichforconvenience herein will be re-contractor in the building and construction industry. ferredtoastheeastgate. Thesign attheeastgate indi-(d) At all times material herein, Buena Vista has catedthatthegate was reserved for all of the employeesbeen engaged in the construction of an office build- andsuppliers other than the employees and suppliers ofing in Ventura, California (herein called the jobsite). Cal-Built and Royal Electric.(e) At all times material herein, Buena Vista sub- Located between the west gate and the east gate werecontracted the framing work at the jobsite to the twoconstruction shacks on the project. The general su-Employer. perintendent of the project occupied one of the construc-(f) At all times material herein, Buena Vista sub- tionshacks, and the Employer occupied the other con-contracted the finishing carpentry work at the job- struction shack. The shacks were described as beingsite to Cal-Built Construction (herein called Cal- within 20 feet of each other.Built). Doug Chickering served as the field superintendent for(g) At all times material herein, Cal-Built has the Employer on the jobsite, as well as on other projectsbeen a general partnership with an office and place for the Employer. Thus, Chickering was not at that oneof business located in Ventura, California, where it project on a full-time basis, but he had a full-time fore-is engaged as a finishing carpentry subcontractor in man who did work on that one jobsite. His name wasthe building and construction industry. Gary Fishback. Fishback had the authority to hire, tofire, and to assign work to employees. The Employerhad a varying number of journeymen carpenters and ap-542 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(5) of the Act. In view 6. (a) At all times material herein, the Respond-of the foregoing, and the entire record in this case, I find ent has had a labor dispute with Cal-Built.that fact to be so. (b) At no time material herein has the Respond-ent had a labor dispute with any person hereiniII. THE WITNESSES other than Cal-Built.In alphabetical order by their last names, the following 7. Commencing on or about December 13, 1979,four persons appeared as witnesses at the hearing in this and continuing to the latter part of December 1979,proceeding: the exact date presently unknown, Respondent pick-Doug Chickering has been the secretary-treasurer of the eted the jobsite with placards containing the follow-Employer for the past 3-1/2 years. He also works as a ing legend: "Cal-Built Construction not in Compli-field superintendent for the Employer. ance With Area Standards-Ventura DC of Car-Douglas Dole is a business representative of the Re- penters."spondent.Samuel Heil has been the executive secretary of the VI. THE UNFAIR LABOR PRACTICESRespondent for approximately 7 years.John Schembri worked for the Employer as a journey- A. The Jobsite Involved in This Proceedingman carpenter from mid-November 1979 until mid-Janu- As indicated above in section V, an office building wasary 1980. being constructed at the jobsite involved in this proceed-IV. CREDIBILITY RESOLUTIONS ing. Thebuilding wasthree stories in height, and wassurrounded on three sides by a parking lot.The findings of fact made herein are based upon por- The jobsite was located just north of the Ventura free-tions of the credible testimony of each one of the wit- way. It was located on Alessandro Street approximatelynesses named above in section 3. There are a few minor one-quarter mile west of Seaward Avenue. The projectdifferences in some parts of the testimony, but there are was on the north side of Alessandro Street which is ano differences which are of consequence or significance dead end street. Except for some clumps of dirt, the con-in resolving the issues raised in this proceeding. struction site was on flat ground.Additionally, certain findings of fact are based upon There were two driveways from Alessandro Street todocumentary evidence which was introduced by the par- the parking lot surrounding the office building. One suchties at the hearing. driveway was on the west side of the building, and theV. FACTS NOT DISPUTED IN THE PLEADINGS otherwasontheeastsideofthebuilding.There was a sign at the driveway to the west of theCertain allegations in the General Counsel's consoli- building, which for convenience herein will be referreddated complaint were not disputed in the pleadings. Ac- to as the west gate. The sign posted at the west gate in-cordingly, those facts are found to be true. (See Sec. dicated that the gate was reserved for the employees and102.20 of the Board's Rules and Regulations, Series 8, as the suppliers of Cal-Built and Royal Electric. As indicat-amended.) ed in section V herein, Cal-Built had the subcontract toThe findings of fact set forth below are numbered to perform the finishing carpentry work at the jobsite. Ascorrespond with the numbers given to those paragraphs further indicated in section V herein, the Respondent hasin General Counsel's Exhibit l(e): had at all times material herein a labor dispute with Cal-2 ,.. ( At all times material herein, Buena Vista Built. Royal Electric was described at the hearing as2. (c) At all times material herein, Buena Vista ^ ouincnrco ntepoetProperties, Inc. (herein called Buena Vista), with an in a n i c t on t poe .office and principal place of business located in Anothersignwasposted atthedriveway to the east ofVentura, California, has been engaged as a general thebuilding, whichforconvenience herein will be re-contractor in the building and construction industry. ferredtoastheeastgate. The sign at the east gate indi-(d) At all times material herein, Buena Vista has catedthatthegate was reserved for all of the employeesbeen engaged in the construction of an office build- andsuppliers other than the employees and suppliers ofing in Ventura, California (herein called the jobsite). Cal-Built and Royal Electric.(e) At all times material herein, Buena Vista sub- Located between the west gate and the east gate werecontracted the framing work at the jobsite to the twoconstruction shacks on the project. The general su-Employer. perintendent of the project occupied one of the construc-(f) At all times material herein, Buena Vista sub- tionshacks, and the Employer occupied the other con-contracted the finishing carpentry work at the job- struction shack. The shacks were described as beingsite to Cal-Built Construction (herein called Cal- within 20 feet of each other.Built). Doug Chickering served as the field superintendent for(g) At all times material herein, Cal-Built has the Employer on the jobsite, as well as on other projectsbeen a general partnership with an office and place for the Employer. Thus, Chickering was not at that oneof business located in Ventura, California, where it project on a full-time basis, but he had a full-time fore-is engaged as a finishing carpentry subcontractor in man who did work on that one jobsite. His name wasthe building and construction industry. Gary Fishback. Fishback had the authority to hire, tofire, and to assign work to employees. The Employerhad a varying number of journeymen carpenters and ap- VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 543prentice carpenters at the jobsite between the middle of C. The Sign Posted at the Christmas Party and theSeptember 1979 and March 1980, during which time the Sign Posted at the Respondent's OfficeEmployer performed framing work at the jobsite. Chick- One of the lOne of the local unions affiliated with the Respondentering estimated that the number of the Employer's em- held its annual Christmas party on either December 17held its annual Christmas party on either December 17ployees varied from 2 employees a day to 45 employees or 21, 1979, at the fairgrounds.a day, with an average of approximately 25 employees a As Schembri entered the area where the Christmasday. party was being held, he noticed that there was a signIdentified as employees of the employer who worked posted where persons came in to show their union cards.at the jobsite during the month of December 1979 were The sign was about 2 feet by 3 feet in size.Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con- According to Schembri, the sign stated, "Members ofnor, Mark Valencia, Ray E. Thomas, John Schembri, CICI have crossed the union-sanctioned picket line at theRoger Haynes, Richard Crawford, and Tim Becker. ... jobsite." Thereafter listed on the sign were theSchembri testified that he worked at the jobsite from names of the 12 persons involved in this proceeding.mid-November 1979 until mid-January 1980. He worked On January 14, 1980, Schembri observed a similar signas a journeyman carpenter performing framing work. posted at the Respondent's office. However, he said theSchembri was a member of the Respondent. sign at the Respondent's office was not as large as theAlthough Chickering was a field superintendent, he one which had been posted at the Christmas party.also was a member of the Respondent in December 1979.D. The Filing of the Intraunion Charges on JanuaryB. The Picketing and Other Occurrences at the Jobsite 4, 1980Picketing by the Respondent was first observed at the Business Representative Dole filed on January 4, 1980,jobsite at 8 a.m. on December 13, 1979. The Respond- intraunion charges against certain members of the Re-ent's pickets were at the west gate of the project. The spondent. Copies of those charges were introduced intowording on the picket signs has been described in section evidence as General Counsel's Exhibits 4(a) through (1).V above. There were no pickets at the east gate of the The charges were iled against Ron Pursey, Mel Ellison,project. Steve Gerhardt, Mike O'Connor, Mark Valencia, Ray E.Thomas, John Schembri, Roger Haynes, Richard Craw-In addition to the pickets at the west gate, the Re- Thomas hn Schembri, Roger Haynes Richard Craw-ford, Gary Fishback, Tim Becker, and Doug Chickering.spondent also had pickets at the corner of Alessandro ford, Gary Fshback Tm Becker and Doug Chickering.S et ad Sad Ae , bt the pe s w no The intraunion charges allege a violation of the provi-Street and Seaward Avenue, but those pickets were not sins f sectin 55,A, paragraph 10, of the constitutionsions of section 55,A, paragraph 10, of the constitutionon the jobsite location. and laws of the United Brotherhood of Carpenters andChickering said that he drove his truck to the project, Joiners of America. Specifically, the charges allege,and that he parked his truck on Alessandro Street be- "This member was working behind a duly authorizedtween the west gate and the east gate. He then walked picket line of the United Brotherhood." The offense is al-onto the project. On occasion Chickering walked leged in the charge to have occurred on December 13,through the east gate, and sometimes he walked onto the 1979, at the jobsite.project in the area adjacent to the construction shacks. Copies of the intraunion charges were sent by mail toSometimes he left the project by walking out near the the individuals named in the charges. Accompanying theconstruction shacks. Chickering never went through the charges was a letter dated January 4, 1980, from Execu-west gate. tive Secretary Heil to the member involved. The letterSchembri also parked his vehicle on Alessandro Street, advised the member of the time, date, and place for hisand he walked onto the project in the area adjacent to appearance before the Respondent's executive board tothe construction shacks. He also left the project by walk- answer the charges brought against the member. (Seeing out in the same area. G.C. Exhs. 5(a) through (1).)Dole observed persons walk onto the jobsite at the The Respondent's procedure in such situations wasconstruction shacks located between the two gates. He also to include a copy of certain sections of the constitu-also saw some persons park their vehicles at the curb, tion and laws of the United Brotherhood of Carpentersand he saw some persons drive their vehicles over the and Joiners of America in order to advise the member ofcurb and onto the project on a couple of occasions. Dole his rights. Those sections reproduced for the memberdid not observe anyone using the east gate. were: Section 55, "Offenses and Penalties"; section 56,On December 13, 1979, a steward's report was taken "Charges and Trials"; and Section 57, "Appeals andby the Respondent on the project. Schembri stated that Grievances." (See G.C. Exh. 6.)he wrote his own name on the steward's report on that The Respondent's executive board did meet as sched-occasion. Chickering asked the Respondent's executive uled, and the executive board referred the charges to thesecretary, Heil, on that same date on the jobsite "why he Respondent's trial committee.was harassing my troops on that job-my employees."n o J 1 1Heil responded that he was simply checking union cards, Thei, Chicker ing, and Schembriwhereupon Chickering volunteered showing his unionHe ker and Schembcard to Heil. About 1 or 1:30 p.m. on January 14, 1980, there was aconversation in Heil's office among Heil, Chickering, andVENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 543prentice carpenters at the jobsite between the middle of C. The Sign Posted at the Christmas Party and theSeptember 1979 and March 1980, during which time the Sign Posted at the Respondent's OfficeEmployer performed framing work at the jobsite. Chick- O o loca i a with tR nering estimated that the number of the Employer's em- he, its ann alChismsarty on eithe Rember1, -., , -, , * -, ~~~held its annual Christmas party on either December 17ployees varied from 2 employees a day to 45 employees o 2 fairgrounds.a day, with an average of approximately 25 employees a As Scherbri entered the area where the Christmasday. party was being held, he noticed that there was a signIdentified as employees of the employer who worked posted where persons came in to show their union cards.at the jobsite during the month of December 1979 were The sign was about 2 feet by 3 feet in size.Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con- According to Schembri, the sign stated, "Members ofnor, Mark Valencia, Ray E. Thomas, John Schembri, CICI have crossed the union-sanctioned picket line at theRoger Haynes, Richard Crawford, and Tim Becker. ... jobsite." Thereafter listed on the sign were theSchembri testified that he worked at the jobsite from names of the 12 persons involved in this proceeding.mid-November 1979 until mid-January 1980. He worked On January 14, 1980, Schembri observed a similar signas a journeyman carpenter performing framing work. posted at the Respondent's office. However, he said theSchembri was a member of the Respondent. sign at the Respondent's office was not as large as theAlthough Chickering was a field superintendent, he one which had been posted at the Christmas party.also was a member of the Respondent in December 1979.D. The Filing of the Intraunion Charges on JanuaryB. The Picketing and Other Occurrences at the Jobsite 4, 1980Picketing by the Respondent was first observed at the Business Representative Dole filed on January 4, 1980,jobsite at 8 a.m. on December 13, 1979. The Respond- intraunion charges against certain members of the Re-ent's pickets were at the west gate of the project. The spondent. Copies of those charges were introduced intowording on the picket signs has been described in section evidence as General Counsel's Exhibits 4(a) through (1).V above. There were no pickets at the east gate of the Thecharges werefiled againstRon Pursley, MelEllison,project. Steve Gerhardt, Mike O'Connor, Mark Valencia, Ray E.In addition to the pickets at the west gate, the Re- Thomas, Jhn Schembri, Roger Haynes, Richard Craw-spondent also had pickets at the comer of Alessandro frG Fishback, TimBecker, andDougChceigStreet and Seaward Avenue, but those pickets were notThe intraunion charges allege a violation of the provi-Street and Seaward Avenue, but those pickets were not ^ 5,Apagrh10oftecniuinon the jobsite location. ~~~sions of section 55,A, paragraph 10, of the constitutionon the jobsite location. and laws of the United Brotherhood of Carpenters andChickering said that he drove his truck to the project, Joiners of America. Specifically, the charges allege,and that he parked his truck on Alessandro Street be- "This member was working behind a duly authorizedtween the west gate and the cast gate. He then walked picket line of the United Brotherhood." The offense is al-onto the project. On occasion Chickering walked leged in the charge to have occurred on December 13,through the east gate, and sometimes he walked onto the 1979, at the jobsite.project in the area adjacent to the construction shacks. Copies of the intraunion charges were sent by mail toSometimes he left the project by walking out near the the individuals named in the charges. Accompanying theconstruction shacks. Chickering never went through the charges was a letter dated January 4, 1980, from Execu-west gate. tive Secretary Heil to the member involved. The letterSchembri also parked his vehicle on Alessandro Street, advised the member of the time, date, and place for hisand he walked onto the project in the area adjacent to appearance before the Respondent's executive board tothe construction shacks. He also left the project by walk- answer the charges brought against the member. (Seeing out in the same area. G.C. Exhs. 5(a) through (1).)Dole observed persons walk onto the jobsite at the The Respondent's procedure in such situations wasconstruction shacks located between the two gates. He also to include a copy of certain sections of the constitu-also saw some persons park their vehicles at the curb, tion and laws of the United Brotherhood of Carpentersand he saw some persons drive their vehicles over the and Joiners of America in order to advise the member ofcurb and onto the project on a couple of occasions. Dole his rights. Those sections reproduced for the memberdid not observe anyone using the east gate. were: Section 55, "Offenses and Penalties"; section 56,On December 13, 1979, a steward's report was taken "Charges and Trials"; and Section 57, "Appeals andby the Respondent on the project. Schembri stated that Grievances." (See G.C. Exh. 6.)he wrote his own name on the steward's report on that The Respondent's executive board did meet as sched-occasion. Chickering asked the Respondent's executive uled, and the executive board referred the charges to thesecretary, Heil, on that same date on the jobsite "why he Respondent's trial committee.was harassing my troops on that job-my employees." E. T C o J, 1980, AHeil responded that he was simply checking union cards, HeChickerinand Schembriwhereupon Chickering volunteered showing his unionHell Chickering, and Schembncard to Heil. About 1 or 1:30 p.m. on January 14, 1980, there was aconversation in Heil's office among Heil, Chickering, andVENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 543prentice carpenters at the jobsite between the middle of C. The Sign Posted at the Christmas Party and theSeptember 1979 and March 1980, during which time the Sign Posted at the Respondent's OfficeEmployer performed framing work at the jobsite. Chick- O o loca i a with tR nering estimated that the number of the Employer's em- he, its ann alChismsarty on eithe Rember1, -., , -, , * -, ~~~held its annual Christmas party on either December 17ployees varied from 2 employees a day to 45 employees o 2 fairgrounds.a day, with an average of approximately 25 employees a As Scherbri entered the area where the Christmasday. party was being held, he noticed that there was a signIdentified as employees of the employer who worked posted where persons came in to show their union cards.at the jobsite during the month of December 1979 were The sign was about 2 feet by 3 feet in size.Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con- According to Schembri, the sign stated, "Members ofnor, Mark Valencia, Ray E. Thomas, John Schembri, CICI have crossed the union-sanctioned picket line at theRoger Haynes, Richard Crawford, and Tim Becker. ... jobsite." Thereafter listed on the sign were theSchembri testified that he worked at the jobsite from names of the 12 persons involved in this proceeding.mid-November 1979 until mid-January 1980. He worked On January 14, 1980, Schembri observed a similar signas a journeyman carpenter performing framing work. posted at the Respondent's office. However, he said theSchembri was a member of the Respondent. sign at the Respondent's office was not as large as theAlthough Chickering was a field superintendent, he one which had been posted at the Christmas party.also was a member of the Respondent in December 1979.D. The Filing of the Intraunion Charges on JanuaryB. The Picketing and Other Occurrences at the Jobsite 4, 1980Picketing by the Respondent was first observed at the Business Representative Dole filed on January 4, 1980,jobsite at 8 a.m. on December 13, 1979. The Respond- intraunion charges against certain members of the Re-ent's pickets were at the west gate of the project. The spondent. Copies of those charges were introduced intowording on the picket signs has been described in section evidence as General Counsel's Exhibits 4(a) through (1).V above. There were no pickets at the east gate of the Thecharges werefiled againstRon Pursley, MelEllison,project. Steve Gerhardt, Mike O'Connor, Mark Valencia, Ray E.In addition to the pickets at the west gate, the Re- Thomas, Jhn Schembri, Roger Haynes, Richard Craw-spondent also had pickets at the comer of Alessandro frG Fishback, TimBecker, andDougChceigStreet and Seaward Avenue, but those pickets were notThe intraunion charges allege a violation of the provi-Street and Seaward Avenue, but those pickets were not ^ 5,Apagrh10oftecniuinon the jobsite location. ~~~sions of section 55,A, paragraph 10, of the constitutionon the jobsite location. and laws of the United Brotherhood of Carpenters andChickering said that he drove his truck to the project, Joiners of America. Specifically, the charges allege,and that he parked his truck on Alessandro Street be- "This member was working behind a duly authorizedtween the west gate and the cast gate. He then walked picket line of the United Brotherhood." The offense is al-onto the project. On occasion Chickering walked leged in the charge to have occurred on December 13,through the east gate, and sometimes he walked onto the 1979, at the jobsite.project in the area adjacent to the construction shacks. Copies of the intraunion charges were sent by mail toSometimes he left the project by walking out near the the individuals named in the charges. Accompanying theconstruction shacks. Chickering never went through the charges was a letter dated January 4, 1980, from Execu-west gate. tive Secretary Heil to the member involved. The letterSchembri also parked his vehicle on Alessandro Street, advised the member of the time, date, and place for hisand he walked onto the project in the area adjacent to appearance before the Respondent's executive board tothe construction shacks. He also left the project by walk- answer the charges brought against the member. (Seeing out in the same area. G.C. Exhs. 5(a) through (1).)Dole observed persons walk onto the jobsite at the The Respondent's procedure in such situations wasconstruction shacks located between the two gates. He also to include a copy of certain sections of the constitu-also saw some persons park their vehicles at the curb, tion and laws of the United Brotherhood of Carpentersand he saw some persons drive their vehicles over the and Joiners of America in order to advise the member ofcurb and onto the project on a couple of occasions. Dole his rights. Those sections reproduced for the memberdid not observe anyone using the east gate. were: Section 55, "Offenses and Penalties"; section 56,On December 13, 1979, a steward's report was taken "Charges and Trials"; and Section 57, "Appeals andby the Respondent on the project. Schembri stated that Grievances." (See G.C. Exh. 6.)he wrote his own name on the steward's report on that The Respondent's executive board did meet as sched-occasion. Chickering asked the Respondent's executive uled, and the executive board referred the charges to thesecretary, Heil, on that same date on the jobsite "why he Respondent's trial committee.was harassing my troops on that job-my employees." E. T C o J, 1980, AHeil responded that he was simply checking union cards, HeChickerinand Schembriwhereupon Chickering volunteered showing his unionHell Chickering, and Schembncard to Heil. About 1 or 1:30 p.m. on January 14, 1980, there was aconversation in Heil's office among Heil, Chickering, andVENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 543prentice carpenters at the jobsite between the middle of C. The Sign Posted at the Christmas Party and theSeptember 1979 and March 1980, during which time the Sign Posted at the Respondent's OfficeEmployer performed framing work at the jobsite. Chick- O o loca i a with tR nering estimated that the number of the Employer's em- he, its ann alChismsarty on eithe Rember1, -., , -, , * -, ~~~held its annual Christmas party on either December 17ployees varied from 2 employees a day to 45 employees o 2 fairgrounds.a day, with an average of approximately 25 employees a As Scherbri entered the area where the Christmasday. party was being held, he noticed that there was a signIdentified as employees of the employer who worked posted where persons came in to show their union cards.at the jobsite during the month of December 1979 were The sign was about 2 feet by 3 feet in size.Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con- According to Schembri, the sign stated, "Members ofnor, Mark Valencia, Ray E. Thomas, John Schembri, CICI have crossed the union-sanctioned picket line at theRoger Haynes, Richard Crawford, and Tim Becker. ... jobsite." Thereafter listed on the sign were theSchembri testified that he worked at the jobsite from names of the 12 persons involved in this proceeding.mid-November 1979 until mid-January 1980. He worked On January 14, 1980, Schembri observed a similar signas a journeyman carpenter performing framing work. posted at the Respondent's office. However, he said theSchembri was a member of the Respondent. sign at the Respondent's office was not as large as theAlthough Chickering was a field superintendent, he one which had been posted at the Christmas party.also was a member of the Respondent in December 1979.D. The Filing of the Intraunion Charges on JanuaryB. The Picketing and Other Occurrences at the Jobsite 4, 1980Picketing by the Respondent was first observed at the Business Representative Dole filed on January 4, 1980,jobsite at 8 a.m. on December 13, 1979. The Respond- intraunion charges against certain members of the Re-ent's pickets were at the west gate of the project. The spondent. Copies of those charges were introduced intowording on the picket signs has been described in section evidence as General Counsel's Exhibits 4(a) through (1).V above. There were no pickets at the east gate of the Thecharges werefiled againstRon Pursley, MelEllison,project. Steve Gerhardt, Mike O'Connor, Mark Valencia, Ray E.In addition to the pickets at the west gate, the Re- Thomas, Jhn Schembri, Roger Haynes, Richard Craw-spondent also had pickets at the comer of Alessandro frG Fishback, TimBecker, andDougChceigStreet and Seaward Avenue, but those pickets were notThe intraunion charges allege a violation of the provi-Street and Seaward Avenue, but those pickets were not ^ 5,Apagrh10oftecniuinon the jobsite location. ~~~sions of section 55,A, paragraph 10, of the constitutionon the jobsite location. and laws of the United Brotherhood of Carpenters andChickering said that he drove his truck to the project, Joiners of America. Specifically, the charges allege,and that he parked his truck on Alessandro Street be- "This member was working behind a duly authorizedtween the west gate and the cast gate. He then walked picket line of the United Brotherhood." The offense is al-onto the project. On occasion Chickering walked leged in the charge to have occurred on December 13,through the east gate, and sometimes he walked onto the 1979, at the jobsite.project in the area adjacent to the construction shacks. Copies of the intraunion charges were sent by mail toSometimes he left the project by walking out near the the individuals named in the charges. Accompanying theconstruction shacks. Chickering never went through the charges was a letter dated January 4, 1980, from Execu-west gate. tive Secretary Heil to the member involved. The letterSchembri also parked his vehicle on Alessandro Street, advised the member of the time, date, and place for hisand he walked onto the project in the area adjacent to appearance before the Respondent's executive board tothe construction shacks. He also left the project by walk- answer the charges brought against the member. (Seeing out in the same area. G.C. Exhs. 5(a) through (1).)Dole observed persons walk onto the jobsite at the The Respondent's procedure in such situations wasconstruction shacks located between the two gates. He also to include a copy of certain sections of the constitu-also saw some persons park their vehicles at the curb, tion and laws of the United Brotherhood of Carpentersand he saw some persons drive their vehicles over the and Joiners of America in order to advise the member ofcurb and onto the project on a couple of occasions. Dole his rights. Those sections reproduced for the memberdid not observe anyone using the east gate. were: Section 55, "Offenses and Penalties"; section 56,On December 13, 1979, a steward's report was taken "Charges and Trials"; and Section 57, "Appeals andby the Respondent on the project. Schembri stated that Grievances." (See G.C. Exh. 6.)he wrote his own name on the steward's report on that The Respondent's executive board did meet as sched-occasion. Chickering asked the Respondent's executive uled, and the executive board referred the charges to thesecretary, Heil, on that same date on the jobsite "why he Respondent's trial committee.was harassing my troops on that job-my employees." E. T C o J, 1980, AHeil responded that he was simply checking union cards, HeChickerinand Schembriwhereupon Chickering volunteered showing his unionHell Chickering, and Schembncard to Heil. About 1 or 1:30 p.m. on January 14, 1980, there was aconversation in Heil's office among Heil, Chickering, and 544 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchembri. Schembri had a good recollection of what was Gerhardt was given a $50 fine with $50 suspended andsaid by those persons on that occasion. He testified: placed on 1 year's probation. (See G.C. Exh. 8(c).)All right. Doug asked Mr. Heil if he knew about Becker was given a $50 fine with $25 suspended andthe charges that were brought against us, and he placed on 1 year's probation. (See G.C. Exh. 8(k).)said he did. Doug wanted to know if there was any General Counsel's Exhibits 9(a) through 9(1) areway that we could settle it or have the charges copies of the Respondent's "Official Notification of thedropped. Action of Ventura County District Council of Carpen-And Mr. Heil told us that he hadn't brought the ters."charges, that Doug Dole had and that we should be Only 1 of the 12 members of the Respondent appealedspeaking to him. the foregoing action. That person was Roger Haynes.We asked him if we could see Mr. Dole, and he His appeal had not been decided by the time of the hear-told us that he was out sick that day. ing in his caseMr. Heil also stated that there was a member ofthe Sierra Group on the job site December 13th, H. Conclusionsand that somebody had called them to be there atthat time. And we didn't respond to this because we In analyzing the evidence presented herein, it is espe-didn't know who had called him. cially helpful to study the Board's decision in OrangeI asked Mr. Heil if he was familiar with the two County District Council of Carpenters; and Carpenterssigns that had been posted, and he said he was. And Local 2361 (J. A. Stewart Construction Co.), 242 NLRBI asked him if he didn't think it was harassing and 585 (1979).discriminatory to put those signs up before we were The Board found that the respondents in that case hadeven given a chance to defend ourselves, and he violated Section 8(b)(l)(A) of the Act by imposing inter-said he did not. nal union discipline, including fines, upon certain em-Doug Chickering also told Mr. Heil that if there ployees in order to induce or encourage them to with-was no way that we could settle the charges, that hold their services from a neutral employer with anhe would bring counter charges with the NLRB. object of forcing or requiring the neutral employer toAnd Mr. Heil responded by saying that he wished cease doing business with a primary employer.we would, because he wanted a test case. And In the J. A. Stewart case, as in the present case, the re-people were asking him how members of CICI spondents therein had a labor dispute with one of thecould work behind a picket line without getting in several employers who were engaged in the constructiontrouble. of a building. There was picketing of the common situsDoug also mentioned that it would cost the union jobsite, and two reserved gates were established. Threemoney if they had to go through this legal battle. carpenters worked for neutral employers on that jobsite,And Mr. Heil said well, it was our money anyway, and they observed the reserved gate system for neutralmeaning the money of the members of the union. employees. Nevertheless, a business representativeThat is about all I can recall from that day.That is about all I can recall from that day. brought internal union charges against the three carpen-F. The Conversation on January 17, 1980, Between ters for "working behind a duly authorized picket line."Dole and Chickering J. A. Stewart, supra at 586. Thereafter, as a result of thecharges, two of the employees were assessed fines, andThere was a very brief conversation on January 17, the other one was cited to appear before the council to1980, between Dole and Chickering. The conversation select a trial committee.took place at the jobsite. The Board distinguished the Court's opinion inChickering asked Dole if Dole could drop the charges. NL.R.B. v. Allis- Chalmers Manufacturing Co., 388 U.S.Dole responded that he would not drop the charges. 175 (1967), and the Board specifically relied on theG. The Proceedings Regarding the Intraunion Charges Court's holding in Scofield, et al. v. N.L.R.B., 394 U.S.423 (1969), where the Court stated at 430: "§8(b)(l)Introduced into evidence as General Counsel's Exhib- leaves a union free to enforce a properly adopted ruleits 7(a) through (1) were copies of the Respondent's "Of- which reflects a legitimate union interest, impairs noficial Notification to Appear Before Trial Committee." policy Congress has imbedded in the labor laws, and isThe documents were dated February 22, 1980, and they reasonably enforced against union members who are freedirected the persons previously named above to appear to leave the union and escape the rule."before the Respondent's Trial Committee on March 4, The Board held in J. A. Stewart, supra at 587:1980. Copies of the trial committee's reports were intro-duced into evidence as General Counsel's Exhibits 8(a) We have no trouble in finding that such disciplinethrough (1). The reports for Pursley, Valencia, and not only frustrates the policy reflected in the sec-Thomas were dated April 1, 1980. (See G.C. Exhs. 8(a), ondary boycott provisions of the Act, which forbids(e), and (f).) The other reports were dated March 4, labor organizations from enmeshing neutral employ-1980. All of the persons previously named were found ers in primary labor disputes, but, as alleged, wouldguilty of the charges which had been filed by Dole. also require a finding of unlawful secondary boycottThe following persons received a fine of $100 with $50 activity. We are guided to this conclusion by Boardsuspended and were placed on 1 year's probation: Purs- precedent.ley, Ellison, O'Connor, Valencia, Thomas, Schembri,Haynes, Crawford, Fishback, and Chickering. (See G.C.Exhs. 8(a)-(b), (d)-(j), and (1).)544 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchembri. Schembri had a good recollection of what was Gerhardt was given a $50 fine with $50 suspended andsaid by those persons on that occasion. He testified: placed on 1 year's probation. (See G.C. Exh. 8(c).)All right. Doug asked Mr. Heil if he knew about Becker was given a $50 fine with $25 suspended andthe charges that were brought against us, and he placed on 1 year's probation. (See G.C. Exh. 8(k).)said he did. Doug wanted to know if there was any General Counsel's Exhibits 9(a) through 9(1) areway that we could settle it or have the charges copies of the Respondent's "Official Notification of thedropped. Action of Ventura County District Council of Carpen-And Mr. Heil told us that he hadn't brought the ters."charges, that Doug Dole had and that we should be Only 1 of the 12 members of the Respondent appealedspeaking to him. the foregoing action. That person was Roger Haynes.We asked him if we could see Mr. Dole, and he His appeal had not been decided by the time of the hear-told us that he was out sick that day. ing in this case.Mr. Heil also stated that there was a member ofthe Sierra Group on the job site December 13th, H. Conclusionsand that somebody had called them to be there atthat time. And we didn't respond to this because we Inanalyzing the evidence presented herein, it is espe-didn't know who had called him. cially helpful to study the Board's decision in OrangeI asked Mr. Heil if he was familiar with the two County District Council of Carpenters; and Carpenterssigns that had been posted, and he said he was. And Local 2361 (J. A. Stewart Construction Co.), 242 NLRBI asked him if he didn't think it was harassing and 585 (1979).discriminatory to put those signs up before we were The Board found that the respondents in that case hadeven given a chance to defend ourselves, and he violated Section 8(b)(l)(A) of the Act by imposing inter-said he did not. nal union discipline, including fines, upon certain em-Doug Chickering also told Mr. Heil that if there ployees in order to induce or encourage them to with-was no way that we could settle the charges, that hold their services from a neutral employer with anhe would bring counter charges with the NLRB. object of forcing or requiring the neutral employer toAnd Mr. Heil responded by saying that he wished cease doing business with a primary employer.we would, because he wanted a test case. And In the J. A. Stewart case, as in the present case, the re-people were asking him how members of CICI spondents therein had a labor dispute with one of thecould work behind a picket line without getting in several employers who were engaged in the constructiontrouble. ofa building. There was picketing of the common situsDoug also mentioned that it would cost the union jobsite, and two reserved gates were established. Threemoney if they had to go through this legal battle,. carpenters worked for neutral employers on that jobsite,And Mr. Heil said well, it was our money anyway, and they observed the reserved gate system for neutralmeaning the money of the members of the union. employees. Nevertheless, a business representativeThat is about all I can recall from that day.i, u .* .Ttsb alc rclr ttabrought internal union charges against the three carpen-F. The Conversation on January 17, 1980, Between tersfor"working behind a duly authorized picket line."Dole and Chickering J. A.Stewart, supra at 586. Thereafter, as a result of thecharges, two of the employees were assessed fines, andThere was a very brief conversation on January 17, the other one was cited to appear before the council to1980, between Dole and Chickering. The conversation select a trial committee.took place at the jobsite. The Board distinguished the Court's opinion inChickering asked Dole if Dole could drop the charges. N.L.R.B. v. Allis- Chalmers Manufacturing Co., 388 U.S.Dole responded that he would not drop the charges. 175 (1967), and the Board specifically relied on theG. The Proceedings Regarding the Intraunion Charges Court's holding in Scofield, et al. v. N.L.R.B., 394 U.S.423 (1969), where the Court stated at 430: "§8(b)(l)Introduced into evidence as General Counsel's Exhib- leaves a union free to enforce a properly adopted ruleits 7(a) through (1) were copies of the Respondent's "Of- which reflects a legitimate union interest, impairs noficial Notification to Appear Before Trial Committee." policy Congress has imbedded in the labor laws, and isThe documents were dated February 22, 1980, and they reasonably enforced against union members who are freedirected the persons previously named above to appear to leave the union and escape the rule."beforetheRespondent's TrialCommittee on March 4, The Board held in J. A. Stewart, supra at 587:1980. Copies of the trial committee's reports were intro-duced into evidence as General Counsel's Exhibits 8(a) We have no trouble in finding that such disciplinethrough (1), The reports for Pursley, Valencia, and not only frustrates the policy reflected in the sec-Thomas were dated April 1, 1980. (See G.C. Exhs. 8(a), ondary boycott provisions of the Act, which forbids(e), and (f).) The other reports were dated March 4, labor organizations from enmeshing neutral employ-1980. All of the persons Previously named were found ers in primary labor disputes, but, as alleged, wouldguilty of the charges which had been filed by Dole. also require a finding of unlawful secondary boycottThe following persons received a fine of $100 with $50 activity. We are guided to this conclusion by Boardsuspended and were placed on 1 year's probation: Purs- precedent.ley, Ellison, O'Connor, Valencia, Thomas, Schembri,Haynes, Crawford, Fishback, and Chickering. (See G.C.Exhs. 8(a)-(b), (d)-(j), and (1).)544 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchembri. Schembri had a good recollection of what was Gerhardt was given a $50 fine with $50 suspended andsaid by those persons on that occasion. He testified: placed on 1 year's probation. (See G.C. Exh. 8(c).)All right. Doug asked Mr. Heil if he knew about Becker was given a $50 fine with $25 suspended andthe charges that were brought against us, and he placed on 1 year's probation. (See G.C. Exh. 8(k).)said he did. Doug wanted to know if there was any General Counsel's Exhibits 9(a) through 9(1) areway that we could settle it or have the charges copies of the Respondent's "Official Notification of thedropped. Action of Ventura County District Council of Carpen-And Mr. Heil told us that he hadn't brought the ters."charges, that Doug Dole had and that we should be Only 1 of the 12 members of the Respondent appealedspeaking to him. the foregoing action. That person was Roger Haynes.We asked him if we could see Mr. Dole, and he His appeal had not been decided by the time of the hear-told us that he was out sick that day. ing in this case.Mr. Heil also stated that there was a member ofthe Sierra Group on the job site December 13th, H. Conclusionsand that somebody had called them to be there atthat time. And we didn't respond to this because we Inanalyzing the evidence presented herein, it is espe-didn't know who had called him. cially helpful to study the Board's decision in OrangeI asked Mr. Heil if he was familiar with the two County District Council of Carpenters; and Carpenterssigns that had been posted, and he said he was. And Local 2361 (J. A. Stewart Construction Co.), 242 NLRBI asked him if he didn't think it was harassing and 585 (1979).discriminatory to put those signs up before we were The Board found that the respondents in that case hadeven given a chance to defend ourselves, and he violated Section 8(b)(l)(A) of the Act by imposing inter-said he did not. nal union discipline, including fines, upon certain em-Doug Chickering also told Mr. Heil that if there ployees in order to induce or encourage them to with-was no way that we could settle the charges, that hold their services from a neutral employer with anhe would bring counter charges with the NLRB. object of forcing or requiring the neutral employer toAnd Mr. Heil responded by saying that he wished cease doing business with a primary employer.we would, because he wanted a test case. And In the J. A. Stewart case, as in the present case, the re-people were asking him how members of CICI spondents therein had a labor dispute with one of thecould work behind a picket line without getting in several employers who were engaged in the constructiontrouble. ofa building. There was picketing of the common situsDoug also mentioned that it would cost the union jobsite, and two reserved gates were established. Threemoney if they had to go through this legal battle,. carpenters worked for neutral employers on that jobsite,And Mr. Heil said well, it was our money anyway, and they observed the reserved gate system for neutralmeaning the money of the members of the union. employees. Nevertheless, a business representativeThat is about all I can recall from that day.i, u .* .Ttsb alc rclr ttabrought internal union charges against the three carpen-F. The Conversation on January 17, 1980, Between tersfor "working behind a duly authorized picket line."Dole and Chickering J. A.Stewart, supra at 586. Thereafter, as a result of thecharges, two of the employees were assessed fines, andThere was a very brief conversation on January 17, the other one was cited to appear before the council to1980, between Dole and Chickering. The conversation select a trial committee.took place at the jobsite. The Board distinguished the Court's opinion inChickering asked Dole if Dole could drop the charges. N.L.R.B. v. Allis- Chalmers Manufacturing Co., 388 U.S.Dole responded that he would not drop the charges. 175 (1967), and the Board specifically relied on theG. The Proceedings Regarding the Intraunion Charges Court's holding in Scofield, et al. v. N.L.R.B., 394 U.S.423 (1969), where the Court stated at 430: "§8(b)(l)Introduced into evidence as General Counsel's Exhib- leaves a union free to enforce a properly adopted ruleits 7(a) through (1) were copies of the Respondent's "Of- which reflects a legitimate union interest, impairs noficial Notification to Appear Before Trial Committee." policy Congress has imbedded in the labor laws, and isThe documents were dated February 22, 1980, and they reasonably enforced against union members who are freedirected the persons previously named above to appear to leave the union and escape the rule."beforetheRespondent's TrialCommittee on March 4, The Board held in J. A. Stewart, supra at 587:1980. Copies of the trial committee's reports were intro-duced into evidence as General Counsel's Exhibits 8(a) We have no trouble in finding that such disciplinethrough (1), The reports for Pursley, Valencia, and not only frustrates the policy reflected in the sec-Thomas were dated April 1, 1980. (See G.C. Exhs. 8(a), ondary boycott provisions of the Act, which forbids(e), and (f).) The other reports were dated March 4, labor organizations from enmeshing neutral employ-1980. All of the persons Previously named were found ers in primary labor disputes, but, as alleged, wouldguilty of the charges which had been filed by Dole. also require a finding of unlawful secondary boycottThe following persons received a fine of $100 with $50 activity. We are guided to this conclusion by Boardsuspended and were placed on 1 year's probation: Purs- precedent.ley, Ellison, O'Connor, Valencia, Thomas, Schembri,Haynes, Crawford, Fishback, and Chickering. (See G.C.Exhs. 8(a)-(b), (d)-(j), and (1).)544 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchembri. Schembri had a good recollection of what was Gerhardt was given a $50 fine with $50 suspended andsaid by those persons on that occasion. He testified: placed on 1 year's probation. (See G.C. Exh. 8(c).)All right. Doug asked Mr. Heil if he knew about Becker was given a $50 fine with $25 suspended andthe charges that were brought against us, and he placed on 1 year's probation. (See G.C. Exh. 8(k).)said he did. Doug wanted to know if there was any General Counsel's Exhibits 9(a) through 9(1) areway that we could settle it or have the charges copies of the Respondent's "Official Notification of thedropped. Action of Ventura County District Council of Carpen-And Mr. Heil told us that he hadn't brought the ters."charges, that Doug Dole had and that we should be Only 1 of the 12 members of the Respondent appealedspeaking to him. the foregoing action. That person was Roger Haynes.We asked him if we could see Mr. Dole, and he His appeal had not been decided by the time of the hear-told us that he was out sick that day. ing in this case.Mr. Heil also stated that there was a member ofthe Sierra Group on the job site December 13th, H. Conclusionsand that somebody had called them to be there atthat time. And we didn't respond to this because we Inanalyzing the evidence presented herein, it is espe-didn't know who had called him. cially helpful to study the Board's decision in OrangeI asked Mr. Heil if he was familiar with the two County District Council of Carpenters; and Carpenterssigns that had been posted, and he said he was. And Local 2361 (J. A. Stewart Construction Co.), 242 NLRBI asked him if he didn't think it was harassing and 585 (1979).discriminatory to put those signs up before we were The Board found that the respondents in that case hadeven given a chance to defend ourselves, and he violated Section 8(b)(l)(A) of the Act by imposing inter-said he did not. nal union discipline, including fines, upon certain em-Doug Chickering also told Mr. Heil that if there ployees in order to induce or encourage them to with-was no way that we could settle the charges, that hold their services from a neutral employer with anhe would bring counter charges with the NLRB. object of forcing or requiring the neutral employer toAnd Mr. Heil responded by saying that he wished cease doing business with a primary employer.we would, because he wanted a test case. And In the J. A. Stewart case, as in the present case, the re-people were asking him how members of CICI spondents therein had a labor dispute with one of thecould work behind a picket line without getting in several employers who were engaged in the constructiontrouble. ofa building. There was picketing of the common situsDoug also mentioned that it would cost the union jobsite, and two reserved gates were established. Threemoney if they had to go through this legal battle,. carpenters worked for neutral employers on that jobsite,And Mr. Heil said well, it was our money anyway, and they observed the reserved gate system for neutralmeaning the money of the members of the union. employees. Nevertheless, a business representativeThat is about all I can recall from that day.i, u .* .Ttsb alc rclr ttabrought internal union charges against the three carpen-F. The Conversation on January 17, 1980, Between tersfor "working behind a duly authorized picket line."Dole and Chickering J. A.Stewart, supra at 586. Thereafter, as a result of thecharges, two of the employees were assessed fines, andThere was a very brief conversation on January 17, the other one was cited to appear before the council to1980, between Dole and Chickering. The conversation select a trial committee.took place at the jobsite. The Board distinguished the Court's opinion inChickering asked Dole if Dole could drop the charges. N.L.R.B. v. Allis- Chalmers Manufacturing Co., 388 U.S.Dole responded that he would not drop the charges. 175 (1967), and the Board specifically relied on theG. The Proceedings Regarding the Intraunion Charges Court's holding in Scofield, et al. v. N.L.R.B., 394 U.S.423 (1969), where the Court stated at 430: "§8(b)(l)Introduced into evidence as General Counsel's Exhib- leaves a union free to enforce a properly adopted ruleits 7(a) through (1) were copies of the Respondent's "Of- which reflects a legitimate union interest, impairs noficial Notification to Appear Before Trial Committee." policy Congress has imbedded in the labor laws, and isThe documents were dated February 22, 1980, and they reasonably enforced against union members who are freedirected the persons previously named above to appear to leave the union and escape the rule."beforetheRespondent's TrialCommittee on March 4, The Board held in J. A. Stewart, supra at 587:1980. Copies of the trial committee's reports were intro-duced into evidence as General Counsel's Exhibits 8(a) We have no trouble in finding that such disciplinethrough (1), The reports for Pursley, Valencia, and not only frustrates the policy reflected in the sec-Thomas were dated April 1, 1980. (See G.C. Exhs. 8(a), ondary boycott provisions of the Act, which forbids(e), and (f).) The other reports were dated March 4, labor organizations from enmeshing neutral employ-1980. All of the persons Previously named were found ers in primary labor disputes, but, as alleged, wouldguilty of the charges which had been filed by Dole. also require a finding of unlawful secondary boycottThe following persons received a fine of $100 with $50 activity. We are guided to this conclusion by Boardsuspended and were placed on 1 year's probation: Purs- precedent.ley, Ellison, O'Connor, Valencia, Thomas, Schembri,Haynes, Crawford, Fishback, and Chickering. (See G.C.Exhs. 8(a)-(b), (d)-(j), and (1).) VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 545In Belleville, supra, as pointed out by the General or encouraging employees of a neutral employer toCounsel, the Board found that a union violated Sec- refuse to perform services, with the natural and ap-tion 8(bX1)(A), as well as Section 8(b)(4)(i)(B), by parent object of causing the neutral employer tofining and threatening with internal union discipline cease doing business with a primary employer.6members who worked for a neutral employerduring a labor dispute involving another employerat a construction site. The Board assumed, without It makes no difference that the union discipline was imposeddeciding, that the picket line aimed at the primary upon Ginestra and Bentley after they had completed work on theemployer by another union was lawful and conclud- project. As we said in Stewrrt, quoting from an earlier cas, "Theed:7'cease doing business' element of Sec. 8(bX4XB) embraces prospec-tive as well as existing business relationships, and does not requirethat the company-party to the primary dispute even be known atWhile it is true that a union may lawfully impose the time of the union conduct in question."internal union discipline on an employee for re-fraining from certain kinds of activity from I conclude that the rationale and the holdings in thewhich he has a Section 7 right to refrain (for ex- Board precedents cited above are applicable to the pres-ample, making a delivery across a primary picket ent case Here the Respondents picketing of theline or working during a primary e ic ke common situs jobsite was directed at al-Built wthagainst his own employer), a union may not law- whom the Respondent had a labor dispute. The Employ-fully impose such discipline on a member for er in this case was a neutral employer. The 12 personsworking for a secondary employer at a common involved in this case worked for the neutral employer.situs where an employer other than his own is Fishback, were supervisors.situs where an employer other than his own is Of those 12, 10 were employees, and 2, Chickenring andbeing subjected to a primary (or, a fortiori, a sec- sh wee sersrondary) picket line. The west gate was the gate reserved for the employeesand the suppliers of Cal-Built and another non-union em-The rationale supporting this result is that such dis- ployer, Royal Electric. There is no evidence that the 12cipline induces or encourages employees of a neu- persons involved in this case used the west gate in enter-tral employer to refuse to perform services, within ing or leaving the jobsite.the meaning of Section 8(bX4)(i)(B), a natural and There is evidence that they had entered and left theapparent object of which is to cause the neutral em- jobsite near the Employer's construction shack, ratherployer to cease doing business with the primary em- than through the east gate. Nevertheless, that area nearployer.8 the construction shack was not a part of the west gate,where the picketing was being conducted and which wasreserved for the primary employer's employees and sup-'221 NLRB at 353. pliers. Because the 12 persons involved herein did notPace, supra, 222 NLRB at 618; see Local 252 Sheet Metal use the west gate in entering or leaving the premises, IWorkers' International Association. AFL-CIO (S. L. Miller., Inc.),166 NLRB 262 (1967), enfd. 429 F.2d 1244 (9th ir. 1970). conclude that their failure to use the east gate is not sucha crucial or determinative fact which would negate theThe case referred to by the Board in the text of the applicability of the Board precedents cited above.above quotation is Local Union No. 153, International Accordingly, for the reasons stated by the Board in itsBrotherhood of Electrical Workers AFL-CIO (Belleville decisions referred to above, I conclude that the Respond-Electric & Heating, Inc.), 221 NLRB 345 (1975). In that ent in this case has engaged in unfair labor practicescase, the Board found violations of Section 8(b)(lXA) within the meaning of Section 8(bXIlA) and Sectionand Section 8(bX4)(i) and (ii)(B) where the respondent 8(b)(4)(i) and (ii)B) of the Act as alleged in the Generaltherein threatened its members with internal union disci- ounsels consolidated complaint.pline and other reprisals if they worked for a neutral em- In the Respondent's brief at pages 9 and 10, it is urgedployer, and fined and expelled a member because he thatworked for a neutral employer, with an object of forcingor requiring certain neutral employers to cease doingbusiness with a primary employer. I1. THE BOARD SHOULD HAVE REQUIREDIn addition to the foregoing cases, I have also looked THE EMPLOYEES IN THIS CASE TOfor guidance to the Board's decision in Glaziers and EXHAUST INTERNAL UNION REMEDIES.Glassworkers Local Union No 1621, affiliated with Inter-national Brotherhood of Painters and Allied Trades (Alame- Section 101(aX4) of the Labor-Management Re-da Glass and Mirror Co., Inc.), 242 NLRB 1011 (1979). In porting and Disclosure Act provides that a unionthat case, the Board followed the rationale and holding member may be required to exhaust internal unionin J. A. Stewart, supra. The Board concluded on "nearly hearing procedures not exceeding four monthsan identical factual situation" as in /. A. Stewart (242 before instituting proceedings before a court or ad-NLRB at 1012-13): ministrative agency. In this case, had the Boardstayed its hand and required the members to exhaustWe conclude, therefore, on the authority of our their remedies within the Union, the protected char-holding in Stewart, that Respondent unlawfully acter of the fines imposed to ensure respect for thefined Ginestra and Bentley for working for a neu- Union's picket line at the entrance reserved for thetral employer at a common situs, thereby inducing struck employer would have been obvious and theVENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 545In Belleville, supra, as pointed out by the General or encouraging employees of a neutral employer toCounsel, the Board found that a union violated Sec- refuse to perform services, with the natural and ap-tion 8(b)l)(A), as well as Section 8(bX4)(i)(B), by parent object of causing the neutral employer tofining and threatening with internal union discipline cease doing business with a primary employer.8members who worked for a neutral employerduring a labor dispute involving another employerat a construction site. The Board assumed, without' It makes no difference that the union discipline was imposeddeciding, that the picket line aimed at the primary upon Ginestra and Bentley after they had completed work on theemployer by another union was lawful and conclud- project. Aswesaidin Srtewrt, quotingfrom an earlier case "Theed:7 'cease doing business' element of Sec. "(bX4XB) embraces prospec-tive as well as existing business relationships, and does not requirethat the company-party to the primary dispute even be known atWhile it is true that a union may lawfully impose the time of the union conduct in question."internal union discipline on an employee for re- I c t t r a t h i thefraining from certain kinds of activity from B prclude that the rationale and the holdings m thewhich he has a Section 7 right to refrain (for ex- Boardprcedents cited above are applicable to the pres-ample, making a delivery across a primary picket cmmon.situ tewas dect a caetilt withline or working during a primary economic strike commonsptuso nobshtewasdlrectedate.TB1eEp wlthagainst his own employer), a union may not law- ewhomtheRespondent had a labor dispute The Employ-fully impose such discipline on a member for ier in this case was a neutral employer. The 12 personsworking for a secondary employer at a common Otnvolvel1nth1scaseworkedfortheneutral employer.situs where an employer other than his own is Ofithose12w 10wereemployees, and 2, Chickesng andbeing subjected to a primary (or, a fortiori, a sec-Fishback, were supervisors.ondary) picket line. Thewestgate was the gate reserved for the employeesand the suppliers of Cal-Built and another non-union em-The rationale supporting this result is that such dis- ployer, Royal Electric. There is no evidence that the 12cipline induces or encourages employees of a neu- persons involved in this case used the west gate in enter-tral employer to refuse to perform services, within ing or leaving the jobsite.the meaning of Section 8(bX4)(i)(B), a natural and There is evidence that they had entered and left theapparent object of which is to cause the neutral em- jobsite near the Employer's construction shack, ratherployer to cease doing business with the primary em- than through the east gate. Nevertheless, that area nearployer.8the construction shack was not a part of the west gate,where the picketing was being conducted and which wasreserved for the primary employer's employees and sup-'221 NLRB at 353. pliers. Because the 12 persons involved herein did notI Pace, supra, 222 NLRB at 618; see Local 252. Sheet Metal use the west gate in entering or leaving the premises, IWorkers' International Association, AFL-CIO (S. L. Miller, Inc.),166 NLRB 262 (1967), enfd. 429 F.2d 1244 (9th Cir. 1970). conclude that their failure to use the east gate is not sucha crucial or determinative fact which would negate theThe case referred to by the Board in the text of the applicability of the Board precedents cited above.above quotation is Local Union No. 153, International Accordingly, for the reasons stated by the Board in itsBrotherhood of Electrical Workersm AFL-CIO (Belleville decisions referred to above, I conclude that the Respond-Electric & Heating, Inc), 221 NLRB 345 (1975). In that ent in this case has engaged in unfair labor practicescase, the Board found violations of Section 8(b)(lXA) within the meaning of Section 8(bXlXA) and Sectionand Section 8(bX4)(i) and (ii)(B) where the respondent 8(b)(4)(i) and (iiXB) of the Act as alleged in the Generaltherein threatened its members with internal union disci- counsel's consolidated complaint.pline and other reprisals if they worked for a neutral em- In the Respondent's brief at pages 9 and 10, it is urgedployer, and fined and expelled a member because he that:worked for a neutral employer, with an object of forcingor requiring certain neutral employers to cease doingbusiness with a primary employer. IL THEBOARDSHOULD HAVE REQUIREDIn addition to the foregoing cases, I have also looked THEEMPLOYEES IN THIS CASE TOfor guidance to the Board's decision in Glaziers and EXHAUST INTERNAL UNION REMEDIES.Glassworkers Local Union No. 1621, affiliated with Inter-national Brotherhood of Painters and Allied Trades (Alame- Section 101(aX4) of the Labor-Management Re-da Glass and Mirror Co., Inc.), 242 NLRB 1011 (1979). In porting and Disclosure Act provides that a unionthat case, the Board followed the rationale and holding member may be required to exhaust internal unionin J. A. Stewart, supra. The Board concluded on "nearly hearing procedures not exceeding four monthsan identical factual situation" as in J. A. Stewart (242 before instituting proceedings before a court or ad-NLRB at 1012-13): ministrative agency. In this case, had the Boardstayed its hand and required the members to exhaustWe conclude, therefore, on the authority of our their remedies within the Union, the protected char-holding in Stewart, that Respondent unlawfully acter of the fines imposed to ensure respect for thefined Ginestra and Bentley for working for a neu- Union's picket line at the entrance reserved for thetral employer at a common situs, thereby inducing struck employer would have been obvious and theVENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 545In Belleville, supra, as pointed out by the General or encouraging employees of a neutral employer toCounsel, the Board found that a union violated Sec- refuse to perform services, with the natural and ap-tion 8(b)l)(A), as well as Section 8(bX4)(i)(B), by parent object of causing the neutral employer tofining and threatening with internal union discipline cease doing business with a primary employer.8members who worked for a neutral employerduring a labor dispute involving another employerat a construction site. The Board assumed, without' It makes no difference that the union discipline was imposeddeciding, that the picket line aimed at the primary upon Ginestra and Bentley after they had completed work on theemployer by another union was lawful and conclud- project. Aswesaidin Srtewrt, quotingfrom an earlier case "Theed:7 'cease doing business' element of Sec. "(bX4XB) embraces prospec-tive as well as existing business relationships, and does not requirethat the company-party to the primary dispute even be known atWhile it is true that a union may lawfully impose the time of the union conduct in question."internal union discipline on an employee for re- I c t t r a t h i thefraining from certain kinds of activity from B prclude that the rationale and the holdings m thewhich he has a Section 7 right to refrain (for ex- Boardprcedents cited above are applicable to the pres-ample, making a delivery across a primary picket cmmon.situ tewas dect a caetilt withline or working during a primary economic strike commonsptuso nobshtewasdlrectedatea.Te mp wlthagainst his own employer), a union may not law- ewhomtheRespondent had a labor dispute The1Employ-fully impose such discipline on a member for ier in this case was a neutral employer. The 12 personsworking for a secondary employer at a common Otnvolved1nthscaseworkedfortheneutral employer.situs where an employer other than his own is Ofithose12w 10wereemployees, and 2, Chickesng andbeing subjected to a primary (or, a fortiori, a sec-Fishback, were supervisors.ondary) picket line. Thewestgate was the gate reserved for the employeesand the suppliers of Cal-Built and another non-union em-The rationale supporting this result is that such dis- ployer, Royal Electric. There is no evidence that the 12cipline induces or encourages employees of a neu- persons involved in this case used the west gate in enter-tral employer to refuse to perform services, within ing or leaving the jobsite.the meaning of Section 8(bX4)(i)(B), a natural and There is evidence that they had entered and left theapparent object of which is to cause the neutral em- jobsite near the Employer's construction shack, ratherployer to cease doing business with the primary em- than through the east gate. Nevertheless, that area nearployer.8the construction shack was not a part of the west gate,where the picketing was being conducted and which wasreserved for the primary employer's employees and sup-'221 NLRB at 353. pliers. Because the 12 persons involved herein did notI Pace, supra, 222 NLRB at 618; see Local 252. Sheet Metal use the west gate in entering or leaving the premises, IWorkers' International Association, AFL-CIO (S. L. Miller, Inc.),166 NLRB 262 (1967), enfd. 429 F.2d 1244 (9th Cir. 1970). conclude that their failure to use the east gate is not sucha crucial or determinative fact which would negate theThe case referred to by the Board in the text of the applicability of the Board precedents cited above.above quotation is Local Union No. 153, International Accordingly, for the reasons stated by the Board in itsBrotherhood of Electrical Workersm AFL-CIO (Belleville decisions referred to above, I conclude that the Respond-Electric & Heating, Inc), 221 NLRB 345 (1975). In that ent in this case has engaged in unfair labor practicescase, the Board found violations of Section 8(b)(lXA) within the meaning of Section 8(bXlXA) and Sectionand Section 8(bX4)(i) and (ii)(B) where the respondent 8(b)(4)(i) and (iiXB) of the Act as alleged in the Generaltherein threatened its members with internal union disci- counsel's consolidated complaint.pline and other reprisals if they worked for a neutral em- In the Respondent's brief at pages 9 and 10, it is urgedployer, and fined and expelled a member because he that:worked for a neutral employer, with an object of forcingor requiring certain neutral employers to cease doingbusiness with a primary employer. IL THEBOARDSHOULD HAVE REQUIREDIn addition to the foregoing cases, I have also looked THEEMPLOYEES IN THIS CASE TOfor guidance to the Board's decision in Glaziers and EXHAUST INTERNAL UNION REMEDIES.Glassworkers Local Union No. 1621, affiliated with Inter-national Brotherhood of Painters and Allied Trades (Alame- Section 101(aX4) of the Labor-Management Re-da Glass and Mirror Co., Inc.), 242 NLRB 1011 (1979). In porting and Disclosure Act provides that a unionthat case, the Board followed the rationale and holding member may be required to exhaust internal unionin J. A. Stewart, supra. The Board concluded on "nearly hearing procedures not exceeding four monthsan identical factual situation" as in J. A. Stewart (242 before instituting proceedings before a court or ad-NLRB at 1012-13): ministrative agency. In this case, had the Boardstayed its hand and required the members to exhaustWe conclude, therefore, on the authority of our their remedies within the Union, the protected char-holding in Stewart, that Respondent unlawfully acter of the fines imposed to ensure respect for thefined Ginestra and Bentley for working for a neu- Union's picket line at the entrance reserved for thetral employer at a common situs, thereby inducing struck employer would have been obvious and theVENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 545In Belleville, supra, as pointed out by the General or encouraging employees of a neutral employer toCounsel, the Board found that a union violated Sec- refuse to perform services, with the natural and ap-tion 8(b)l)(A), as well as Section 8(bX4)(i)(B), by parent object of causing the neutral employer tofining and threatening with internal union discipline cease doing business with a primary employer.8members who worked for a neutral employerduring a labor dispute involving another employerat a construction site. The Board assumed, without' It makes no difference that the union discipline was imposeddeciding, that the picket line aimed at the primary upon Ginestra and Bentley after they had completed work on theemployer by another union was lawful and conclud- project. Aswesaidin Srtewrt, quotingfrom an earlier case "Theed:7 'cease doing business' element of Sec. "(bX4XB) embraces prospec-tive as well as existing business relationships, and does not requirethat the company-party to the primary dispute even be known atWhile it is true that a union may lawfully impose the time of the union conduct in question."internal union discipline on an employee for re- I c t t r a t h i thefraining from certain kinds of activity from B prnclude that the rationale and the holdings m thewhich he has a Section 7 right to refrain (for ex- Boardprcedents cited above are applicable to the pres-ample, making a delivery across a primary picket cmmon.situ tewas decte at ilt withline or working during a primary economic strike commonsptuso nobshtewasdlrectedate.TB1eEp wlthagainst his own employer), a union may not law- ewhomtheRespondent had a labor dispute The1Employ-fully impose such discipline on a member for ier in this case was a neutral employer. The 12 personsworking for a secondary employer at a common Otnvolved1nthscaseworkedfortheneutral employer.situs where an employer other than his own is Ofithose12w 10wereemployees, and 2, Chickesng andbeing subjected to a primary (or, a fortiori, a sec-Fishback, were supervisors.ondary) picket line. Thewestgate was the gate reserved for the employeesand the suppliers of Cal-Built and another non-union em-The rationale supporting this result is that such dis- ployer, Royal Electric. There is no evidence that the 12cipline induces or encourages employees of a neu- persons involved in this case used the west gate in enter-tral employer to refuse to perform services, within ing or leaving the jobsite.the meaning of Section 8(bX4)(i)(B), a natural and There is evidence that they had entered and left theapparent object of which is to cause the neutral em- jobsite near the Employer's construction shack, ratherployer to cease doing business with the primary em- than through the east gate. Nevertheless, that area nearployer.8the construction shack was not a part of the west gate,where the picketing was being conducted and which wasreserved for the primary employer's employees and sup-'221 NLRB at 353. pliers. Because the 12 persons involved herein did notI Pace, supra, 222 NLRB at 618; see Local 252. Sheet Metal use the west gate in entering or leaving the premises, IWorkers' International Association, AFL-CIO (S. L. Miller, Inc.),166 NLRB 262 (1967), enfd. 429 F.2d 1244 (9th Cir. 1970). conclude that their failure to use the east gate is not sucha crucial or determinative fact which would negate theThe case referred to by the Board in the text of the applicability of the Board precedents cited above.above quotation is Local Union No. 153, International Accordingly, for the reasons stated by the Board in itsBrotherhood of Electrical Workersm AFL-CIO (Belleville decisions referred to above, I conclude that the Respond-Electric & Heating, Inc), 221 NLRB 345 (1975). In that ent in this case has engaged in unfair labor practicescase, the Board found violations of Section 8(b)(lXA) within the meaning of Section 8(bXlXA) and Sectionand Section 8(bX4)(i) and (ii)(B) where the respondent 8(b)(4)(i) and (iiXB) of the Act as alleged in the Generaltherein threatened its members with internal union disci- counsel's consolidated complaint.pline and other reprisals if they worked for a neutral em- In the Respondent's brief at pages 9 and 10, it is urgedployer, and fined and expelled a member because he that:worked for a neutral employer, with an object of forcingor requiring certain neutral employers to cease doingbusiness with a primary employer. IL THEBOARDSHOULD HAVE REQUIREDIn addition to the foregoing cases, I have also looked THEEMPLOYEES IN THIS CASE TOfor guidance to the Board's decision in Glaziers and EXHAUST INTERNAL UNION REMEDIES.Glassworkers Local Union No. 1621, affiliated with Inter-national Brotherhood of Painters and Allied Trades (Alame- Section 101(aX4) of the Labor-Management Re-da Glass and Mirror Co., Inc.), 242 NLRB 1011 (1979). In porting and Disclosure Act provides that a unionthat case, the Board followed the rationale and holding member may be required to exhaust internal unionin J. A. Stewart, supra. The Board concluded on "nearly hearing procedures not exceeding four monthsan identical factual situation" as in J. A. Stewart (242 before instituting proceedings before a court or ad-NLRB at 1012-13): ministrative agency. In this case, had the Boardstayed its hand and required the members to exhaustWe conclude, therefore, on the authority of our their remedies within the Union, the protected char-holding in Stewart, that Respondent unlawfully acter of the fines imposed to ensure respect for thefined Ginestra and Bentley for working for a neu- Union's picket line at the entrance reserved for thetral employer at a common situs, thereby inducing struck employer would have been obvious and the 546 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpensive and long complaint and hearing process 5. The Respondent has engaged in unfair labor prac-of the Board would have been obviated. This is not tices within the meaning of Section 8(b)(4)(i) and (ii)(B)a case in which members have been punished for of the Act by charging, trying, fining, or otherwise disci-filing charges with the Board, nor in which internal plining Ron Pursley, Mel Ellison, Steve Gerhardt, Mikeunion procedures are inadequate, nor in which O'Connor, Mark Valencia, Ray E. Thomas, John Schem-public policy rather than the internal affairs of the bri, Roger Haynes, Richard Crawford, Tim Becker,Union are involved. It is instead a case in which a Gary Fishback, and Doug Chickering in order to induceunion has sought to protect the effectiveness of a or encourage them to withhold their services from a neu-strike and picketing by using available internal tral employer or other person engaged in commerce, ormeasures to require its own members to observe the in an industry affecting commerce, with an object ofreserved gate system. Where no unlawful secondary forcing or requiring such neutral employer or otherobject was pursued, the Board should have respect- person to cease doing business with a primary employer.ed those internal union measures. 6. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofWith regard to a person's "unimpeded access to the the Act.Board," the Supreme Court stated in N.L.R.B. v. Indus-trial Union of Marine & Shipbuilding Workers of America, THE REMEDYAFL-CIO, et al. [United States Lines Company], 391 U.S.418 at 424 '19'f' tSince I have found that the Respondent has engagedin unfair labor practices within the meaning of SectionA proceeding by the Board is not to adjudicate pri- 8(b)(l)(A) and Section 8(b)(4Xi) and (ii)(B) of the Act, Ivate rights but to effectuate a public policy. The shall recommend to the Board that the Respondent beBoard cannot initiate its own proceedings; imple- ordered to cease and desist from engaging in those unfairmentation of the Act is dependent "upon the initia- labor practices.tive of individual persons." Nash v. Florida Industri- I shall also recommend to the Board that the Respond-al Comm'n, 389 U.S. 235, 238. The policy of keep- ent take certain affirmative action in order to effectuateing people "completely free from coercion," ibid., the policies of the Act. Such affirmative action will in-against making complaints to the Board is therefore lude rescinding the disciplinary action taken against theimportant in the functioning of the Act as an organ- 12 persons involved in this proceeding, expunging fromic whole. the Respondent's records all references to the intraunioncharges a and refunding the amount of the fines paid byCongress has not incorporated the language found in the individuals involved. In addition, appropriate interestSection 101(a)(4) of the Labor-Management Reporting is to be paid by the Respondent to the individuals on theand Disclosure Act into the National Labor Relations amounts to the refund. Such interest is to be computed inAct. After considering the foregoing, I conclude that the accordance with the Board's decisions in F. W. Wool-failure of 11 persons involved in this proceeding to ex- worth Company, 90 NLRB 289 (1950), and Isis Plumbinghaust their internal union remedies does not preclude the & Heating Co., 138 NLRB 716 (1962). See also theprocessing of the General Counsel's consolidated com- Board's decision in Olympic Medical Corporation, 250plaint nor the finding of unfair labor practices under the NLRB 146 (1980).provisions of the National Labor Relations Act. In accordance with the Board's decision in HickmottFoods, Inc., 242 NLRB 1357 (1979), I shall recommendCONCLUSIONS OF LAW to the Board a narrowly drafted cease-and-desist order1. The Employer is an employer engaged in commerce rather than a broadly drafted one.within the meaning of Section 2(6) and (7) of the Act. On the basis of the foregoing findings of fact, conclu-2. Cal-Built Construction and Buena Vista Properties, sions of law, and the entire record in this proceeding,Inc., are persons and employers engaged in a business af- and pursuant to the provisions of Section 10(c) of thefecting commerce within the meaning of Section 8(b)(4) Act, I hereby issue the following recommended:and Section 2(6) and (7) of the Act.O R'3. The Respondent is a labor organization within themeaning of Section 2(5) of the Act. The Respondent, Ventura County District Council of4. The Respondent has engaged in unfair labor prac- Carpenters, Ventura, California, its officers, agents, andtices within the meaning of Section 8(bXl)(A) of the Act representatives, shall:by restraining and coercing employees in the exercise of 1. Cease and desist from:the rights guaranteed in Section 7 of the Act by charg- (a) Charging, trying, fining, or otherwise disciplininging, trying, fining, or otherwise disciplining Ron Pursley, Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-Mel Ellison, Steve Gerhardt, Mike O'Connor, Mark Va- nor, Mark Valencia, Rav E. Thomas, John Schembri,lencia, Ray E. Thomas, John Schembri, Roger Haynes,Richard Crawford, and Tim Becker in order to induce In the event no exceptions are filed as provided by Sec. 102.46 of theor encourage them to withhold their services from a neu- Rules and Regulations of the National Labor Relations Board, the find-tral employer, with an object of forcing or requiring the ings, conclusons, and recommended Order herein shall, as provided in' e r, wh an o t o frci o r teSec. 102.48 of the Rules and Regulations, be adopted by the Board andneutral employer to cease doing business with a primary become its findings, conclusions, and Order, and all objections theretoemployer. shall be deemed waived for all purposes.546 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpensive and long complaint and hearing process 5. The Respondent has engaged in unfair labor prac-of the Board would have been obviated. This is not tices within the meaning of Section 8(b)(4)(i) and (ii)(B)a case in which members have been punished for of the Act by charging, trying, fining, or otherwise disci-filing charges with the Board, nor in which internal plining Ron Pursley, Mel Ellison, Steve Gerhardt, Mikeunion procedures are inadequate, nor in which O'Connor, Mark Valencia, Ray E. Thomas, John Schem-public policy rather than the internal affairs of the bri, Roger Haynes, Richard Crawford, Tim Becker,Union are involved. It is instead a case in which a Gary Fishback, and Doug Chickering in order to induceunion has sought to protect the effectiveness of a or encourage them to withhold their services from a neu-strike and picketing by using available internal tral employer or other person engaged in commerce, ormeasures to require its own members to observe the in an industry affecting commerce, with an object ofreserved gate system. Where no unlawful secondary forcing or requiring such neutral employer or otherobject was pursued, the Board should have respect- person to cease doing business with a primary employer.ed those internal union measures. 6. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofWith regard to a person's "unimpeded access to the the Act.Board," the Supreme Court stated in N.L.R.B. v. Indus-trial Union of Marine & Shipbuilding Workers of America, THE REMEDYAFL-CIO, et al. [United States Lines Company), 391 U.S. Sn IR418 at 424 C19ri8)> Since I have found that the Respondent has engagedin unfair labor practices within the meaning of SectionA proceeding by the Board is not to adjudicate pri- 8(b)(l)(A) and Section 8(b)(4Xi) and (ii)(B) of the Act, Ivate rights but to effectuate a public policy. The shall recommend to the Board that the Respondent beBoard cannot initiate its own proceedings; imple- ordered to cease and desist from engaging in those unfairmentation of the Act is dependent "upon the initia- labor practices.tive of individual persons." Nash v. Florida Industri- I shall also recommend to the Board that the Respond-al Comm'n, 389 U.S. 235, 238. The policy of keep- en" take certain affirmative action in order to effectuateing people "completely free from coercion," ibid., the policies of the Act. Such affirmative action will in-against making complaints to the Board is therefore elude rescinding the disciplinary action taken against theimportant in the functioning of the Act as an organ- 12 persons involved in this proceeding, expunging fromic whole. the Respondent's records all references to the intraunioncharges a and refunding the amount of the fines paid byCongress has not incorporated the language found in the individuals involved. In addition, appropriate interestSection 101(a)(4) of the Labor-Management Reporting is to be paid by the Respondent to the individuals on theand Disclosure Act into the National Labor Relations amounts to the refund. Such interest is to be computed inAct. After considering the foregoing, I conclude that the accordance with the Board's decisions in F. W Wool-failure of 11 persons involved in this proceeding to ex- worth Company, 90 NLRB 289 (1950), and Isis Plumbinghaust their internal union remedies does not preclude the & Heating Co., 138 NLRB 716 (1962). See also theprocessing of the General Counsel's consolidated com- Board's decision in Olympic Medical Corporation, 250plaint nor the finding of unfair labor practices under the NLRB 146 (1980).provisions of the National Labor Relations Act. In accordance with the Board's decision in HickmottFoods, Inc., 242 NLRB 1357 (1979), I shall recommendCONCLUSIONS OF LAW to the Board a narrowly drafted cease-and-desist order1. The Employer is an employer engaged in commerce rather than a broadly drafted one.within the meaning of Section 2(6) and (7) of the Act. On the basis of the foregoing findings of fact, conclu-2. Cal-Built Construction and Buena Vista Properties, sions oflaw, and the entire record in this proceeding,Inc., are persons and employers engaged in a business af- andpursuant to the provisions of Section 10(c) of thefecting commerce within the meaning of Section 8(b)(4) Act, I hereby issue the following recommended:and Section 2(6) and (7) of the Act.nORDR'3. The Respondent is a labor organization within themeaning of Section 2(5) of the Act. The Respondent, Ventura County District Council of4. The Respondent has engaged in unfair labor prac- Carpenters, Ventura, California, its officers, agents, andtices within the meaning of Section 8(b)(l)(A) of the Act representatives, shall:by restraining and coercing employees in the exercise of 1. Cease and desist from:the rights guaranteed in Section 7 of the Act by charg- (a) Charging, trying, fining, or otherwise disciplininging, trying, fining, or otherwise disciplining Ron Pursley, Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-Mel Ellison, Steve Gerhardt, Mike O'Connor, Mark Va- nor, Mark Valencia, Rav E. Thomas, John Schembri,lencia, Ray E. Thomas, John Schembri, Roger Haynes,Richard Crawford, and Tim Becker in order to induce In the event no exceptions are filed as provided by Sec. 102.46 of theor encourage them to withhold their services from a neu- Rules andRegulations of the National Labor Relations Board, the find-tral employer, with an object of forcing or requiring the Bgs, conclusions. and recommended Order herein shall, as provided intral employer, with an object of forcing or requi_*ng theSec. 102.48 of the Rules and Regulations, be adopted by the Board andneutral employer to cease doing business with a primary become its findings, conclusions, and Order, and all objections theretoemployer. shall be deemed waived for all purposes.546 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpensive and long complaint and hearing process 5. The Respondent has engaged in unfair labor prac-of the Board would have been obviated. This is not tices within the meaning of Section 8(b)(4)(i) and (ii)(B)a case in which members have been punished for of the Act by charging, trying, fining, or otherwise disci-filing charges with the Board, nor in which internal plining Ron Pursley, Mel Ellison, Steve Gerhardt, Mikeunion procedures are inadequate, nor in which O'Connor, Mark Valencia, Ray E. Thomas, John Schem-public policy rather than the internal affairs of the bri, Roger Haynes, Richard Crawford, Tim Becker,Union are involved. It is instead a case in which a Gary Fishback, and Doug Chickering in order to induceunion has sought to protect the effectiveness of a or encourage them to withhold their services from a neu-strike and picketing by using available internal tral employer or other person engaged in commerce, ormeasures to require its own members to observe the in an industry affecting commerce, with an object ofreserved gate system. Where no unlawful secondary forcing or requiring such neutral employer or otherobject was pursued, the Board should have respect- person to cease doing business with a primary employer.ed those internal union measures. 6. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofWith regard to a person's "unimpeded access to the the Act.Board," the Supreme Court stated in N.L.R.B. v. Indus-trial Union of Marine & Shipbuilding Workers of America, THE REMEDYAFL-CIO, et al. [United States Lines Company), 391 U.S. Sn IR418 at 424 C19ri8)> Since I have found that the Respondent has engagedin unfair labor practices within the meaning of SectionA proceeding by the Board is not to adjudicate pri- 8(b)(l)(A) and Section 8(b)(4Xi) and (ii)(B) of the Act, Ivate rights but to effectuate a public policy. The shall recommend to the Board that the Respondent beBoard cannot initiate its own proceedings; imple- ordered to cease and desist from engaging in those unfairmentation of the Act is dependent "upon the initia- labor practices.tive of individual persons." Nash v. Florida Industri- I shall also recommend to the Board that the Respond-al Comm'n, 389 U.S. 235, 238. The policy of keep- en" take certain affirmative action in order to effectuateing people "completely free from coercion," ibid., the policies of the Act. Such affirmative action will in-against making complaints to the Board is therefore elude rescinding the disciplinary action taken against theimportant in the functioning of the Act as an organ- 12 persons involved in this proceeding, expunging fromic whole. the Respondent's records all references to the intraunioncharges a and refunding the amount of the fines paid byCongress has not incorporated the language found in the individuals involved. In addition, appropriate interestSection 101(a)(4) of the Labor-Management Reporting is to be paid by the Respondent to the individuals on theand Disclosure Act into the National Labor Relations amounts to the refund. Such interest is to be computed inAct. After considering the foregoing, I conclude that the accordance with the Board's decisions in F. W Wool-failure of 11 persons involved in this proceeding to ex- worth Company, 90 NLRB 289 (1950), and Isis Plumbinghaust their internal union remedies does not preclude the & Heating Co., 138 NLRB 716 (1962). See also theprocessing of the General Counsel's consolidated com- Board's decision in Olympic Medical Corporation, 250plaint nor the finding of unfair labor practices under the NLRB 146 (1980).provisions of the National Labor Relations Act. In accordance with the Board's decision in HickmottFoods, Inc., 242 NLRB 1357 (1979), I shall recommendCONCLUSIONS OF LAW to the Board a narrowly drafted cease-and-desist order1. The Employer is an employer engaged in commerce rather than a broadly drafted one.within the meaning of Section 2(6) and (7) of the Act. On the basis of the foregoing findings of fact, conclu-2. Cal-Built Construction and Buena Vista Properties, sions oflaw, and the entire record in this proceeding,Inc., are persons and employers engaged in a business af- andpursuant to the provisions of Section 10(c) of thefecting commerce within the meaning of Section 8(b)(4) Act, I hereby issue the following recommended:and Section 2(6) and (7) of the Act.nORDR'3. The Respondent is a labor organization within themeaning of Section 2(5) of the Act. The Respondent, Ventura County District Council of4. The Respondent has engaged in unfair labor prac- Carpenters, Ventura, California, its officers, agents, andtices within the meaning of Section 8(bXl)(A) of the Act representatives, shall:by restraining and coercing employees in the exercise of 1. Cease and desist from:the rights guaranteed in Section 7 of the Act by charg- (a) Charging, trying, fining, or otherwise disciplininging, trying, fining, or otherwise disciplining Ron Pursley, Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-Mel Ellison, Steve Gerhardt, Mike O'Connor, Mark Va- nor, Mark Valencia, Rav E. Thomas, John Schembri,lencia, Ray E. Thomas, John Schembri, Roger Haynes,Richard Crawford, and Tim Becker in order to induce In the event no exceptions are filed as provided by Sec. 102.46 of theor encourage them to withhold their services from a neu- Rules andRegulations of the National Labor Relations Board, the find-tral employer, with an object of forcing or requiring the Bgs, conclusions. and recommended Order herein shall, as provided intral employer, with an object of forcing or requi_*ng theSec. 102.48 of the Rules and Regulations, be adopted by the Board andneutral employer to cease doing business with a primary become its findings, conclusions, and Order, and all objections theretoemployer. shall be deemed waived for all purposes.546 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpensive and long complaint and hearing process 5. The Respondent has engaged in unfair labor prac-of the Board would have been obviated. This is not tices within the meaning of Section 8(bX4)(i) and (ii)(B)a case in which members have been punished for of the Act by charging, trying, fining, or otherwise disci-filing charges with the Board, nor in which internal plining Ron Pursley, Mel Ellison, Steve Gerhardt, Mikeunion procedures are inadequate, nor in which O'Connor, Mark Valencia, Ray E. Thomas, John Schem-public policy rather than the internal affairs of the bri, Roger Haynes, Richard Crawford, Tim Becker,Union are involved. It is instead a case in which a Gary Fishback, and Doug Chickering in order to induceunion has sought to protect the effectiveness of a or encourage them to withhold their services from a neu-strike and picketing by using available internal tral employer or other person engaged in commerce, ormeasures to require its own members to observe the in an industry affecting commerce, with an object ofreserved gate system. Where no unlawful secondary forcing or requiring such neutral employer or otherobject was pursued, the Board should have respect- person to cease doing business with a primary employer.ed those internal union measures. 6. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofWith regard to a person's "unimpeded access to the the Act.Board," the Supreme Court stated in N.L.R.B. v. Indus-trial Union of Marine & Shipbuilding Workers of America, THE REMEDYAFL-CIO, et al. [United States Lines Company), 391 U.S. Sn IR418 at 424 C19ri8)> Since I have found that the Respondent has engagedin unfair labor practices within the meaning of SectionA proceeding by the Board is not to adjudicate pri- 8(b)(l)(A) and Section 8(b)(4Xi) and (ii)(B) of the Act, Ivate rights but to effectuate a public policy. The shall recommend to the Board that the Respondent beBoard cannot initiate its own proceedings; imple- ordered to cease and desist from engaging in those unfairmentation of the Act is dependent "upon the initia- labor practices.tive of individual persons." Nash v. Florida Industri- I shall also recommend to the Board that the Respond-al Comm'n, 389 U.S. 235, 238. The policy of keep- enttake certain affirmative action in order to effectuateing people "completely free from coercion," ibid., the policies of the Act. Such affirmative action will in-against making complaints to the Board is therefore elude rescinding the disciplinary action taken against theimportant in the functioning of the Act as an organ- 12 persons involved in this proceeding, expunging fromic whole. the Respondent's records all references to the intraunioncharges a and refunding the amount of the fines paid byCongress has not incorporated the language found in the individuals involved. In addition, appropriate interestSection 101(a)(4) of the Labor-Management Reporting is to be paid by the Respondent to the individuals on theand Disclosure Act into the National Labor Relations amounts to the refund. Such interest is to be computed inAct. After considering the foregoing, I conclude that the accordance with the Board's decisions in F. W Wool-failure of 11 persons involved in this proceeding to ex- worth Company, 90 NLRB 289 (1950), and Isis Plumbinghaust their internal union remedies does not preclude the & Heating Co., 138 NLRB 716 (1962). See also theprocessing of the General Counsel's consolidated com- Board's decision in Olympic Medical Corporation, 250plaint nor the finding of unfair labor practices under the NLRB 146 (1980).provisions of the National Labor Relations Act. In accordance with the Board's decision in HickmottFoods, Inc., 242 NLRB 1357 (1979), I shall recommendCONCLUSIONS OF LAW to the Board a narrowly drafted cease-and-desist order1. The Employer is an employer engaged in commerce rather than a broadly drafted one.within the meaning of Section 2(6) and (7) of the Act. On the basis of the foregoing findings of fact, conclu-2. Cal-Built Construction and Buena Vista Properties, sions oflaw, and the entire record in this proceeding,Inc., are persons and employers engaged in a business af- andpursuant to the provisions of Section 10(c) of thefecting commerce within the meaning of Section 8(b)(4) Act, I hereby issue the following recommended:and Section 2(6) and (7) of the Act.nORDR'3. The Respondent is a labor organization within themeaning of Section 2(5) of the Act. The Respondent, Ventura County District Council of4. The Respondent has engaged in unfair labor prac- Carpenters, Ventura, California, its officers, agents, andtices within the meaning of Section 8(bXl)(A) of the Act representatives, shall:by restraining and coercing employees in the exercise of 1. Cease and desist from:the rights guaranteed in Section 7 of the Act by charg- (a) Charging, trying, fining, or otherwise disciplininging, trying, fining, or otherwise disciplining Ron Pursley, Ron Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-Mel Ellison, Steve Gerhardt, Mike O'Connor, Mark Va- nor, Mark Valencia, Rav E. Thomas, John Schembri,lencia, Ray E. Thomas, John Schembri, Roger Haynes,Richard Crawford, and Tim Becker in order to induce In the event no exceptions are filed as provided by Sec. 102.46 of theor encourage them to withhold their services from a neu- Rules andRegulations of the National Labor Relations Board, the find-tral employer, with an object of forcing or requiring the Bgs, conclusions. and recommended Order herein shall, as provided intral employer, with an object of forcing or requi_*ng theSec. 102.48 of the Rules and Regulations, be adopted by the Board andneutral employer to cease doing business with a primary become its findings, conclusions, and Order, and all objections theretoemployer. shall be deemed waived for all purposes. VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 547Roger Haynes, Richard Crawford, and Tim Becker, or APPENDIXany of its members, in order to induce or encouragethem to withhold their services from a neutral employer, NOTICE To EMPLOYEES AND MEMBERSwith an object of forcing or requiring the neutral em- POSTED BY ORDER OF THEployer to cease doing business with a primary employer. NATIONAL LABOR RELATIONS BOARD(b) Charging, trying, fining, or otherwise disciplining An Agency of the United States GovernmentRon Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-nor, Mark Valencia, Ray E. Thomas, John Schembri, WE WILL NOT restrain and coerce employees inRoger Haynes, Richard Crawford, Tim Becker, Gary the exercise of the rights guaranteed them in Sec-Fishback, and Doug Chickering, or any of its members, tion 7 of the National Labor Relations Act, asin order to induce or encourage them to withhold their amended, by charging, trying, fining, or otherwiseservices from a neutral employer or other person en- disciplining Ron Pursley, Mel Ellison, Steve Ger-gaged in commerce or in an industry affecting com- hardt, Mike O'Connor, Mark Valencia, Ray E.merce, with an object of forcing or requiring such neu- Thomas, John Schembri, Roger Haynes, Richardtral employer or other person to cease doing business Crawford, and Tim Becker, or any of our members,with a primary employer. in order to induce or encourage them to withhold(c) In any like or related manner restraining or coerc- their services from a neutral employer, with aning employees in the exercise of the rights guaranteed object of forcing or requiring the neutral employerthem by Section 7 of the Act. to cease doing business with a primary employer.2. Take the following affirmative action which is WE WILL NOT charge, try, fine, or otherwise dis-deemed necessary in ordertoeffectuatethepolicies ofcipline Ron Pursley, Mel Ellison, Steve Gethardt,.._ .,,..,.the Act: , .Mike O'Connor, Mark Valencia, Ray E. Thomas,(a) Rescind disciplinary action taken against the 12 John Schembri, Roger Haynes, Richard Crawford,persons named above and expunge from its records any Tim Becker, Gary Fishback, and Doug Chickering,reference to that discipline. or any of our members, in order to induce or en-(b) Refund to each one of the 12 persons named above d t s f aany money held on account of the fines assessed against rae em o th e se e om n-tral employer or other person engaged in com-them in connection with the aforesaid disciplinary action, tr n ngag n com-with interest, as set forth in the section of this decision merce, or n an industry affecting commerce, withentitled "The Remedy." an object of forcing or requiring such neutral em-(c) Post at its offices and meeting halls copies of the ployer or other person to cease doing business withattached notice marked "Appendix."2Copies of said a pnmary employer.notice, on forms provided by the Regional Director for WE WILL NOT in any like or related manner re-Region 31, after being duly signed by the Respondent's strain or coerce employees in the exercise of therepresentative, shall be posted by the Respondent imme- rights guaranteed them by Section 7 of the Nationaldiately upon receipt thereof, and be maintained by it for Labor Relations Act.60 consecutive days thereafter, in conspicuous places, in- WE WILL rescind the disciplinary action taken bycluding all places where notices to members are custom- us against the 12 persons named above, and WEarily posted. Reasonable steps shall be taken by the Re- WILL expunge from our records any reference tospondent to insure that said notices are not altered, de- that discipline.faced, or covered by any other material. WE WILL refund to the 12 persons named above(d) Sign and return to the Regional Director for any money held on account of the fines assessedRegion 31 sufficient copies of the attached notice marked against them in connection with the aforesaid disci-"Appendix" for posting by Commercial Industrial Con- plinary action, and WE WILL pay them appropriatestructors, Inc., if that employer is willing to do so, in interest on such money.conspicuous places, including all places where the em-ployer customarily posts notices to its employees. VENTURA COUNTY DISTRICT COUNCIL OF(e) Notify the Regional Director for Region 31, in CARPENTERSwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 547Roger Haynes, Richard Crawford, and Tim Becker, or APPENDIXany of its members, in order to induce or encouragethem to withhold their services from a neutral employer, NOTICE To EMPLOYEES AND MEMBERSwith an object of forcing or requiring the neutral em- POSTED BY ORDER OF THEployer to cease doing business with a primary employer. NATIONAL LABOR RELATIONS BOARD(b) Charging, trying, fining, or otherwise disciplining An Agency of the United States GovernmentRon Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-nor, Mark Valencia, Ray E. Thomas, John Schembri, WE WILL NOT restrain and coerce employees inRoger Haynes, Richard Crawford, Tim Becker, Gary the exercise of the rights guaranteed them in Sec-Fishback, and Doug Chickering, or any of its members, tion 7 of the National Labor Relations Act, asin order to induce or encourage them to withhold their amended, by charging, trying, fining, or otherwiseservices from a neutral employer or other person en- disciplining Ron Pursley, Mel Ellison, Steve Ger-gaged in commerce or in an industry affecting com- hardt, Mike O'Connor, Mark Valencia, Ray E.merce, with an object of forcing or requiring such neu- Thomas, John Schembri, Roger Haynes, Richardtral employer or other person to cease doing business Crawford, and Tim Becker, or any of our members,with a primary employer. in order to induce or encourage them to withhold(c) In any like or related manner restraining or coerc- their services from a neutral employer, with aning employees in the exercise of the rights guaranteed object of forcing or requiring the neutral employerthem by Section 7 of the Act. to cease doing business with a primary employer.2. Take the following affirmative action which is WE WILL NOT charge, try, fine, or otherwise dis-deemed necessary in ordertoeffectuatethepolicies ofcipline Ron Pursley, Mel Ellison, Steve Gethardt,the .,, .Act: , ..,., Mike O'Connor, Mark Valencia, Ray E. Thomas,(a) Rescind disciplinary action taken against the 12 John Schembri, Roger Haynes, Richard Crawford,persons named above and expunge fromitsrecordsanyTimB G F b and D Chickering,reference to that discipline. or any of our members, in order to induce or en-(b) Refund to each one of the 12 persons named above cr t to w h te s f aany money held on account of the fines assessed against tralempoer oother perengaged i com-them in connection with the aforesaid disciplinary action, mrce, o r piry eng commwith interest, as set forth in the section of this decision mercea orb nanforcingor reqiing commerce, withentitled "The Remedy." anploe t ofo orcing or requiring such neutral em-(c) Post at its offices and meeting halls copies of the papri oa otherp." tocease^S bwmesswithattached notice marked "Appendix."2Copies of said a pnmary employer.notice, on forms provided by the Regional Director for WEWILL NOT in any like or related manner re-Region 31, after being duly signed by the Respondent's strainor coerce employees in the exercise of therepresentative, shall be posted by the Respondent imme- rights guaranteed them by Section 7 of the Nationaldiately upon receipt thereof, and be maintained by it for Labor Relations Act.60 consecutive days thereafter, in conspicuous places, in- WE WILL rescind the disciplinary action taken bycluding all places where notices to members are custom- us against the 12 persons named above, and WEarily posted. Reasonable steps shall be taken by the Re- WILL expunge from our records any reference tospondent to insure that said notices are not altered, de- that discipline.faced, or covered by any other material. WE WILL refund to the 12 persons named above(d) Sign and return to the Regional Director for any money held on account of the fines assessedRegion 31 sufficient copies of the attached notice marked against them in connection with the aforesaid disci-"Appendix" for posting by Commercial Industrial Con- plinary action, and WE WILL pay them appropriatestructors, Inc., if that employer is willing to do so, in interest on such money.conspicuous places, including all places where the em-ployer customarily posts notices to its employees. VENTURA COUNTY DISTRICT COUNCIL OF(e) Notify the Regional Director for Region 31, in CARPENTERSwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 547Roger Haynes, Richard Crawford, and Tim Becker, or APPENDIXany of its members, in order to induce or encouragethem to withhold their services from a neutral employer, NOTICE To EMPLOYEES AND MEMBERSwith an object of forcing or requiring the neutral em- POSTED BY ORDER OF THEployer to cease doing business with a primary employer. NATIONAL LABOR RELATIONS BOARD(b) Charging, trying, fining, or otherwise disciplining An Agency of the United States GovernmentRon Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-nor, Mark Valencia, Ray E. Thomas, John Schembri, WE WILL NOT restrain and coerce employees inRoger Haynes, Richard Crawford, Tim Becker, Gary the exercise of the rights guaranteed them in Sec-Fishback, and Doug Chickering, or any of its members, tion 7 of the National Labor Relations Act, asin order to induce or encourage them to withhold their amended, by charging, trying, fining, or otherwiseservices from a neutral employer or other person en- disciplining Ron Pursley, Mel Ellison, Steve Ger-gaged in commerce or in an industry affecting com- hardt, Mike O'Connor, Mark Valencia, Ray E.merce, with an object of forcing or requiring such neu- Thomas, John Schembri, Roger Haynes, Richardtral employer or other person to cease doing business Crawford, and Tim Becker, or any of our members,with a primary employer. in order to induce or encourage them to withhold(c) In any like or related manner restraining or coerc- their services from a neutral employer, with aning employees in the exercise of the rights guaranteed object of forcing or requiring the neutral employerthem by Section 7 of the Act. to cease doing business with a primary employer.2. Take the following affirmative action which is WE WILL NOT charge, try, fine, or otherwise dis-deemed necessary in ordertoeffectuatethepolicies ofcipline Ron Pursley, Mel Ellison, Steve Gethardt,the .,, .Act: , ..,., Mike O'Connor, Mark Valencia, Ray E. Thomas,(a) Rescind disciplinary action taken against the 12 John Schembri, Roger Haynes, Richard Crawford,persons named above and expunge fromitsrecordsanyTimB G F b and D Chickering,reference to that discipline. or any of our members, in order to induce or en-(b) Refund to each one of the 12 persons named above cr t to w h te s f aany money held on account of the fines assessed against tralempoer oother perengaged i com-them in connection with the aforesaid disciplinary action, mrce, o r piry eng commwith interest, as set forth in the section of this decision mercea orb nanforcingor reqiing commerce, withentitled "The Remedy." anploe t ofo orcing or requiring such neutral em-(c) Post at its offices and meeting halls copies of the papri oa otherp." tocease^S bwmesswithattached notice marked "Appendix."2Copies of said a pnmary employer.notice, on forms provided by the Regional Director for WEWILL NOT in any like or related manner re-Region 31, after being duly signed by the Respondent's strainor coerce employees in the exercise of therepresentative, shall be posted by the Respondent imme- rights guaranteed them by Section 7 of the Nationaldiately upon receipt thereof, and be maintained by it for Labor Relations Act.60 consecutive days thereafter, in conspicuous places, in- WE WILL rescind the disciplinary action taken bycluding all places where notices to members are custom- us against the 12 persons named above, and WEarily posted. Reasonable steps shall be taken by the Re- WILL expunge from our records any reference tospondent to insure that said notices are not altered, de- that discipline.faced, or covered by any other material. WE WILL refund to the 12 persons named above(d) Sign and return to the Regional Director for any money held on account of the fines assessedRegion 31 sufficient copies of the attached notice marked against them in connection with the aforesaid disci-"Appendix" for posting by Commercial Industrial Con- plinary action, and WE WILL pay them appropriatestructors, Inc., if that employer is willing to do so, in interest on such money.conspicuous places, including all places where the em-ployer customarily posts notices to its employees. VENTURA COUNTY DISTRICT COUNCIL OF(e) Notify the Regional Director for Region 31, in CARPENTERSwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."VENTURA COUNTY DISTRICT COUNCIL OF CARPENTERS 547Roger Haynes, Richard Crawford, and Tim Becker, or APPENDIXany of its members, in order to induce or encouragethem to withhold their services from a neutral employer, NOTICE To EMPLOYEES AND MEMBERSwith an object of forcing or requiring the neutral em- POSTED BY ORDER OF THEployer to cease doing business with a primary employer. NATIONAL LABOR RELATIONS BOARD(b) Charging, trying, fining, or otherwise disciplining An Agency of the United States GovernmentRon Pursley, Mel Ellison, Steve Gerhardt, Mike O'Con-nor, Mark Valencia, Ray E. Thomas, John Schembri, WE WILL NOT restrain and coerce employees inRoger Haynes, Richard Crawford, Tim Becker, Gary the exercise of the rights guaranteed them in Sec-Fishback, and Doug Chickering, or any of its members, tion 7 of the National Labor Relations Act, asin order to induce or encourage them to withhold their amended, by charging, trying, fining, or otherwiseservices from a neutral employer or other person en- disciplining Ron Pursley, Mel Ellison, Steve Ger-gaged in commerce or in an industry affecting com- hardt, Mike O'Connor, Mark Valencia, Ray E.merce, with an object of forcing or requiring such neu- Thomas, John Schembri, Roger Haynes, Richardtral employer or other person to cease doing business Crawford, and Tim Becker, or any of our members,with a primary employer. in order to induce or encourage them to withhold(c) In any like or related manner restraining or coerc- their services from a neutral employer, with aning employees in the exercise of the rights guaranteed object of forcing or requiring the neutral employerthem by Section 7 of the Act. to cease doing business with a primary employer.2. Take the following affirmative action which is WE WILL NOT charge, try, fine, or otherwise dis-deemed necessary in ordertoeffectuatethepolicies ofcipline Ron Pursley, Mel Ellison, Steve Gethardt,the .,, .Act: , ..,., Mike O'Connor, Mark Valencia, Ray E. Thomas,(a) Rescind disciplinary action taken against the 12 John Schembri, Roger Haynes, Richard Crawford,persons named above and expunge fromitsrecordsanyTimB G F b a D Chickering,reference to that discipline. or any of our members, in order to induce or en-(b) Refund to each one of the 12 persons named above cr t to w h te s f aany money held on account of the fines assessed against tralempoer oother perengaged i com-them in connection with the aforesaid disciplinary action, mrce, o r piry eng commwith interest, as set forth in the section of this decision mercea orb nanforcingor reqiing commerce, withentitled "The Remedy." anploe t ofo orcing or requiring such neutral em-(c) Post at its offices and meeting halls copies of the papri oa otherp." tocease^S bwmesswithattached notice marked "Appendix."2Copies of said a pnmary employer.notice, on forms provided by the Regional Director for WEWILL NOT in any like or related manner re-Region 31, after being duly signed by the Respondent's strainor coerce employees in the exercise of therepresentative, shall be posted by the Respondent imme- rights guaranteed them by Section 7 of the Nationaldiately upon receipt thereof, and be maintained by it for Labor Relations Act.60 consecutive days thereafter, in conspicuous places, in- WE WILL rescind the disciplinary action taken bycluding all places where notices to members are custom- us against the 12 persons named above, and WEarily posted. Reasonable steps shall be taken by the Re- WILL expunge from our records any reference tospondent to insure that said notices are not altered, de- that discipline.faced, or covered by any other material. WE WILL refund to the 12 persons named above(d) Sign and return to the Regional Director for any money held on account of the fines assessedRegion 31 sufficient copies of the attached notice marked against them in connection with the aforesaid disci-"Appendix" for posting by Commercial Industrial Con- plinary action, and WE WILL pay them appropriatestructors, Inc., if that employer is willing to do so, in interest on such money.conspicuous places, including all places where the em-ployer customarily posts notices to its employees. VENTURA COUNTY DISTRICT COUNCIL OF(e) Notify the Regional Director for Region 31, in CARPENTERSwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."